Exhibit 10.1

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made and dated as of
June 27, 2019 and is entered into by and between X4 PHARMACEUTICALS, INC. a
Delaware corporation (formerly known as Arsanis, Inc., the “Company”), and each
of its Qualified Subsidiaries, including without limitation X4 THERAPEUTICS,
INC. (formerly known as X4 Pharmaceuticals, Inc., “Therapeutics”) (hereinafter
collectively referred to as the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(collectively, referred to as “Lender”) and HERCULES CAPITAL, INC., a Maryland
corporation, in its capacity as administrative agent and collateral agent for
itself and the Lender (in such capacity, the “Agent”).

RECITALS

A. Therapeutics, as Borrower, the Lenders party thereto and Agent entered into
that certain Loan and Security Agreement , dated as of October 19, 2018 (as
amended by that certain Amendment No. 1 to Loan and Security Agreement, dated as
of December 11, 2018 “Original Agreement”);

B. Effective as of March 13, 2019, Therapeutics merged with and into the
Company’s wholly owned subsidiary known as Artemis AC Corp. and was the
surviving corporation of the merger with Artemis AC Corp;

C. The Company wishes to become a Borrower, and Borrower, Lender and Agent have
now agreed to amend and restate the Original Agreement in its entirety, as set
forth in this Agreement, without constituting a novation;

D. Borrower has requested Lender to make available to Borrower a loan in an
aggregate principal amount of up to Thirty-Five Million ($35,000,000.00) (the
“Term Loan”); and

E. Lender is willing to make the Term Loan on the terms and conditions set forth
in this Agreement.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, Borrower, Agent and Lender agree that the Original Agreement is
hereby amended and restated in its entirety as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which perfects Agent’s first priority
security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H, which account numbers shall be redacted for security
purposes if and when filed publicly by the Borrower.

“Advance(s)” means a Term Loan Advance.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, which account numbers shall be redacted
for security purposes if and when filed publicly by the Borrower.

“Affiliate” means, with respect to any person, (a) any Person that directly or
indirectly controls, is controlled by, or is under common control with the
Person in question, (b) any Person directly or indirectly owning, controlling or
holding with power to vote ten percent (10%) or more of the outstanding voting
securities of such Person, or (c) any Person ten percent (10%) or more of whose
outstanding voting securities are directly or indirectly owned, controlled or
held by such Person with power to vote such securities. As used in the
definition of “Affiliate,” the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

“Agent” has the meaning given to it in the preamble to this Agreement.

“Agreement” means this Amended and Restated Loan and Security Agreement, as
amended from time to time.

“Amortization Date” means February 1, 2022.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.

“Anti-Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order
No. 13224 (effective September 24, 2001), the USA PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC.

“Assignee” has the meaning given to it in Section 11.13.

 

2



--------------------------------------------------------------------------------

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California or the Commonwealth of
Massachusetts are closed for business.

“Cash” means all cash, cash equivalents and liquid funds.

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of the
Company, or sale or exchange of outstanding shares (or similar transaction or
series of related transactions) of Borrower, in each case in which the holders
of the Company’s outstanding shares immediately before consummation of such
transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, retain
shares representing more than fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether the Company is the surviving
entity, or in which the Company ceases to retain shares representing one hundred
percent (100%) of the equity interests of X4 Therapeutics, Inc.

“Charter” means Borrower’s Certificate of Incorporation, as amended from time to
time.

“Claims” has the meaning given to it in Section 11.10.

“Closing Date” means the date of this Agreement.

“Collateral” means the property described in Section 3.

“Common Stock” means the Common Stock, $0.001 par value per share, of the
Company.

“Confidential Information” has the meaning given to it in Section 11.12.

 

3



--------------------------------------------------------------------------------

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business or guaranties of leases
that do not constitute Indebtedness. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determined amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith; provided, however,
that such amount shall not in any event exceed the maximum amount of the
obligations under the guarantee or other support arrangement.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Eligible Foreign Subsidiary” means any Foreign Subsidiary other than an
Excluded Subsidiary, whose execution of a Joinder Agreement could not result in
a material adverse tax consequence to Borrower.

“End of Term Charge” has the meaning given to it in Section 2.6(b).

“End of Term Charge I” has the meaning given to it in Section 2.6(a).

“End of Term Charge II” has the meaning given to it in Section 2.6(b).

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Event of Default” has the meaning given to it in Section 9.

 

4



--------------------------------------------------------------------------------

“Excluded Account” means any “zero balance” deposit account or securities
account used exclusively for payroll, employee benefits or employee taxes, the
funds of which shall not exceed the amount required to pay the next payroll or
other relevant cycle, and identified to the Agent in writing by the Borrower as
such.

“Excluded Subsidiary” means Arsanis Biosciences GmbH.

“Facility Charge” means (a) $125,000 (representing one-half percent (0.50%) of
the maximum amount of the Tranche 1 Term Loan), due on the Closing Date, and
(b) upon each funding of any Advance under the Tranche 2 Term Loan, one-half
percent (0.50%) of the amount of each such Advance drawn.

“FFG” means the Austrian Research Promotion Agency, Österreichische
Forschungsförderungsgesellschaft GmbH.

“FFG Agreement” means the agreement dated March 8, 2019 and entered into among
FFG, the Company, Therapeutics, Artemis AC Corp., a Delaware corporation
(predecessor to Therapeutics), and the Excluded Subsidiary, as in effect as of
the Closing Date and as amended from time to time, so long as such amendments do
not impose obligations on Borrower that are more burdensome than those in effect
on the Closing Date.

“Financial Statements” has the meaning given to it in Section 7.1.

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States of America.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within ninety (90) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations within the meaning of GAAP as in effect on the Closing Date, and
(d) all Contingent Obligations; provided that Indebtedness shall not include
endorsements of checks or drafts arising in the ordinary course of business.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

 

5



--------------------------------------------------------------------------------

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of any asset of another
Person not in the ordinary course of business.

“Joinder Agreements” means for each Qualified Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as Exhibit
G.

“Lender” has the meaning given to it in the preamble to this Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Pledge Agreements, the Warrants issued in connection
with the Original Agreement and any other documents executed in connection with
the Secured Obligations or the transactions contemplated hereby, as the same may
from time to time be amended, modified, supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or Lender to enforce any of its rights or remedies with
respect to the Secured Obligations; or (iii) the Collateral or Agent’s Liens on
the Collateral or the priority of such Liens.

“Maximum Term Loan Amount” means Thirty-Five Million Dollars ($35,000,000.00).

“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.

“Non-Disclosure Agreement” means that certain Confidential Disclosure Agreement
by and between X4 Pharmaceuticals, Inc. and Hercules Capital, Inc. dated as of
August 14, 2018.

“Note(s)” means a Term Note.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

6



--------------------------------------------------------------------------------

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Original Closing Date” means October 19, 2018.

“Original Agreement” has the meaning given to it in the Recitals.

“Participant Register” shall have the meaning assigned to such term in
Section 11.21.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America or any other country.

“Permitted Acquisition” shall mean any acquisition (including by way of merger
or exclusive in-licensing arrangements) by Borrower of all or substantially all
of the assets of another Person, or of a division or line of business of another
Person, or capital stock of another Person, in each case located entirely within
the United States of America, which is conducted in accordance with the
following requirements:

(a) if such acquisition is of a business or Person, such business or Person is
engaged in a line of business similar or related to that of the Borrower or its
Subsidiaries;

(b) if such acquisition is structured as a stock acquisition, then the Person so
acquired shall either (i) become a wholly-owned Subsidiary of Borrower or of a
Subsidiary and the Borrower shall comply, or cause such Subsidiary to comply,
with 7.13 hereof or (ii) such Person shall be merged with and into Borrower
(with the Borrower being the surviving entity);

(c) if such acquisition is structured as the acquisition of assets, such assets
shall be acquired by Borrower, and shall be free and clear of Liens other than
Permitted Liens;

(d) the Borrower shall have delivered to Lender not less than ten (10) nor more
than forty five (45) days prior to the date of such acquisition, notice of such
acquisition together with pro forma projected financial information, copies of
all material documents relating to such acquisition, and historical financial
statements for such acquired entity, division or line of business, in each case
in form and substance reasonably satisfactory to Lender and demonstrating
compliance with the covenants set forth in Section 7 hereof on a pro forma basis
as if the acquisition occurred on the first day of the most recent measurement
period;

(e) both immediately before and after such acquisition no Default or Event of
Default shall have occurred and be continuing; and

 

7



--------------------------------------------------------------------------------

(f) the sum of the purchase price of such proposed new acquisition, computed on
the basis of total acquisition consideration paid or incurred, or to be paid or
incurred (but excluding for such purpose any performance-based milestones,
earn-outs, royalties or similar payments), by Borrower with respect thereto,
including the amount of Permitted Indebtedness assumed or to which such assets,
businesses or business or ownership interest or shares, or any Person so
acquired, is subject, shall not be greater than (i) $5,000,000 for any single
acquisition or group of related acquisitions or (ii) $5,000,000 for all such
acquisitions during the term of the Loan. Notwithstanding the foregoing, in the
event Borrower draws a Tranche 2 Term Loan Advance in connection with financing
a proposed acquisition, the proceeds of such Tranche 2 Term Loan Advance may be
used for such acquisition.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document;
(ii) Indebtedness existing on the Closing Date which is disclosed in Schedule
1A; (iii) Indebtedness of up to $1,000,000 outstanding at any time secured by a
Lien described in clause (vii) of the defined term “Permitted Liens,” provided
such Indebtedness does not exceed the cost of the Equipment financed with such
Indebtedness; (iv) Indebtedness to trade creditors incurred in the ordinary
course of business, and Indebtedness incurred in the ordinary course of business
with corporate credit cards; (v) Indebtedness that also constitutes a Permitted
Investment; (vi) Subordinated Indebtedness; (vii) reimbursement obligations in
connection with letters of credit that are secured by Cash and issued on behalf
of the Borrower or a Subsidiary thereof in an amount not to exceed $400,000 at
any time outstanding, (viii) other unsecured Indebtedness in a principal amount
not to exceed $300,000 at any time outstanding, (ix) intercompany Indebtedness
as long as either (A) each of the Subsidiary obligor and the Subsidiary obligee
under such Indebtedness is a Qualified Subsidiary that has executed a Joinder
Agreement and (x) extensions, amendments, restatements, refinancings and
renewals of any items of Permitted Indebtedness, provided that the principal
amount is not increased or the terms modified to impose materially more
burdensome terms upon Borrower or its Subsidiary, as the case may be.

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof
currently having a rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Services, (b) commercial paper maturing no more
than one year from the date of creation thereof and currently having a rating of
at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (c) certificates of deposit issued by any bank with assets of
at least $500,000,000 maturing no more than one year from the date of investment
therein, (d) money market accounts, and (e) Investments made pursuant to the
investment policy guidelines of the Borrower in effect as of the Closing Date or
amended guidelines as approved by Borrower’s Board of Directors;
(iii) repurchases of stock from current or former employees, directors, or
consultants of Borrower under the terms of applicable repurchase agreements at
the original issuance price of such securities in an aggregate amount not to
exceed $375,000 in any fiscal year, provided that no Event of Default has
occurred and is continuing or would immediately result after giving effect to
the repurchases; (iv) Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; (v) Investments accepted in connection with Permitted
Transfers; (vi) Investments (including debt obligations)

 

8



--------------------------------------------------------------------------------

received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of Borrower’s
business; (vii) Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business, provided that this subparagraph
(vii) shall not apply to Investments of Borrower in any Subsidiary;
(viii) Investments consisting of loans not involving the net transfer on a
substantially contemporaneous basis of cash proceeds to employees, officers or
directors relating to the purchase of capital stock of Borrower pursuant to
employee stock purchase plans or other similar agreements approved by Borrower’s
Board of Directors; (ix) Investments consisting of travel advances, employee
relocation loans, and other employee loans and advances in the ordinary course
of business in an aggregate amount not to exceed $375,000 in any fiscal year or
$750,000 during the term hereof; (x) Investments in newly-formed Domestic
Subsidiaries, provided that each such Domestic Subsidiary other than one
(1) Security Corporation enters into a Joinder Agreement promptly after its
formation by Borrower and execute such other documents as shall be reasonably
requested by Agent; (xi) Investments in Foreign Subsidiaries approved in advance
in writing by Agent; (xii) so long as no Event of Default has occurred and is
continuing, Investments in the Excluded Subsidiary from time to time on an
ongoing basis, sufficient to permit the Excluded Subsidiary to operate and
conduct its business in the ordinary course; provided, further, that an
additional one-time Investment in the Excluded Subsidiary in an amount equal to
the outstanding Indebtedness under the FFG Agreement shall also be permitted so
long as such amount is used solely for the repayment of the Indebtedness under
the FFG Agreement pursuant to Section 7.14; (xiii) joint ventures or strategic
alliances in the ordinary course of Borrower’s business consisting of the
licensing of technology, the development of technology or the providing of
technical support, provided that any cash Investments by Borrower do not exceed
$750,000 in the aggregate in any fiscal year; (xiv) Investments in Permitted
Acquisitions; (xv) Investments in one (1) Subsidiary qualifying as a “security
corporation” under Massachusetts law (a “Security Corporation”); and
(xvi) additional Investments that do not exceed $500,000 in the aggregate.

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP (to the extent required hereby); (iv) Liens
securing claims or demands of materialmen, artisans, mechanics, carriers,
warehousemen, landlords and other like Persons arising in the ordinary course of
Borrower’s business and imposed without action of such parties; provided, that
the payment thereof is not yet required; (v) Liens arising from judgments,
decrees or attachments in circumstances which do not constitute an Event of
Default hereunder; (vi) deposits to secure the performance of obligations not to
exceed $200,000 in the aggregate, and the following deposits, to the extent made
in the ordinary course of business: deposits under worker’s compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than Liens arising
under ERISA or environmental Liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds; (vii) Liens on Equipment or
software or other intellectual property constituting purchase money Liens and

 

9



--------------------------------------------------------------------------------

Liens in connection with capital leases securing Indebtedness permitted in
clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in connection
with Subordinated Indebtedness; (ix) leasehold interests in leases or subleases
and licenses or sublicenses granted in the ordinary course of business and not
interfering in any material respect with the business of the lessor licensor, as
applicable; (x) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of custom duties that are promptly paid on or
before the date they become due; (xi) Liens on insurance proceeds securing the
payment of financed insurance premiums that are promptly paid on or before the
date they become due (provided that such Liens extend only to such insurance
proceeds and not to any other property or assets); (xii) statutory and common
law rights of set-off and other similar rights as to deposits of cash and
securities in favor of banks, other depository institutions and brokerage firms;
(xiii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business so
long as they do not materially impair the value or marketability of the related
property; (xiv) (A) Liens on Cash securing obligations permitted under clause
(vii) of the definition of Permitted Indebtedness and (B) security deposits in
connection with real property leases, the combination of (A) and (B) in an
aggregate amount not to exceed $750,000 at any time; (xv) Liens incurred in
connection with the extension, renewal or refinancing of the Indebtedness
secured by Liens of the type described in clauses (i) through (xi) above;
provided, that any extension, renewal or replacement Lien shall be limited to
the property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed, refinanced, modified, amended, restated or
amended and restated (as may have been reduced by any payment thereon) does not
increase; (xvi) Liens in connection with “precautionary filings” in connection
with operating leases of the Equipment that is the subject of such leases;
provided that such Liens and collateral descriptions in such precautionary
filings are limited to such specific operating leases and not all assets or
substantially all assets of the Borrower or any Subsidiary; and (xvii) other
Liens securing obligations not to exceed the principal amount of $500,000
outstanding at any time.

“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business, (ii) non-exclusive outbound licenses and similar arrangements for the
use of Intellectual Property in the ordinary course of business, (iii) exclusive
licenses for the use of the Intellectual Property of Borrower or Borrower
Products in the field of Immuno-Oncology entered into the ordinary course of
business provided that each such license constitutes an arms-length transaction,
that could not result in a legal transfer of title of the licensed property, and
so long as after giving effect to each such non-exclusive or exclusive license,
Borrower and its Subsidiaries retain sufficient rights to use or benefit from
the subject Intellectual Property as to enable them to conduct their business in
the ordinary course, (iv) dispositions of worn-out, obsolete or surplus
Equipment at fair market value in the ordinary course of business, (v) transfers
consisting of Permitted Investments or Permitted Liens, (vi) transfers of Cash
in the ordinary course of business to the extent not otherwise inconsistent with
the terms and conditions of this Agreement, and (vii) other Transfers of assets
having a fair market value of not more than $500,000 in the aggregate in any
fiscal year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

10



--------------------------------------------------------------------------------

“Pledge Agreements” means the Amended and Restated Pledge Agreement dated as of
the Closing Date between Therapeutics and Agent, as the same may from time to
time be amended, restated, modified, assumed or otherwise supplemented, and the
Pledge Agreement dated as of the Closing Date between the Company and Agent, as
the same may from time to time be amended, restated, modified, assumed or
otherwise supplemented.

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.

“Qualified Subsidiary” means any direct or indirect Domestic Subsidiary (other
than one (1) Security Corporation) or Eligible Foreign Subsidiary.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Register” has the meaning specified in Section 11.7.

“Required Lenders” means at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loans then outstanding.

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document (other than the Warrants), including without limitation the Pledge
Agreements, and including any obligation to pay any amount now owing or later
arising.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion and subject to a written subordination agreement in form and
substance satisfactory to Agent in its sole discretion.

 

11



--------------------------------------------------------------------------------

“Subsequent Financing” means the closing by the Company after the Closing Date
of the issuance and sale of the Company’s equity securities for cash solely for
financing purposes in an offering broadly marketed to multiple investors, which
shall not include the issuance and sale by the Company of its equity securities
(i) pursuant to benefit plans or arrangements, including under the Company’s
equity incentive plans or otherwise as equity compensation, (ii) as dividends or
distributions or upon stock splits, recapitalizations or similar transactions,
(iii) pursuant to a merger, consolidation, acquisition, strategic alliance or
similar business combination or acquisition, (iv) to banks, equipment or real
property lessors or other financial institutions pursuant to a non-convertible
debt financing, equipment lease, bank credit arrangement or commercial leasing
transaction entered into for primarily non-equity financing purposes, (v) in
connection with strategic transactions, including (A) joint ventures,
manufacturing, marketing, OEM, sponsored research, collaboration or distribution
arrangements or (B) technology transfer or development arrangements,
(vi) securities issued or issuable to suppliers or third party service providers
in connection with the provision of goods or services, (vii) in an at-the-market
(ATM) offering, (viii) securities issued to acquire any security convertible
into the securities excluded from the definition of Subsequent Financing
pursuant to clause (i) through (vii) above and (ix) securities issued in
connection with options, warrants, convertible securities or other arrangement
in existence on the Closing Date or issued in transactions excluded from the
definition of Subsequent Financing pursuant to clause (i) through (viii) above;
provided, however, that, if the Company or its agents attempts to “wall-cross”
the Lender or its assignee or nominee in conjunction with any Subsequent
Financing and the Lender or its assignee or nominee declines to be
“wall-crossed,” then the issuance and sale of such equity securities shall not
be considered a Subsequent Financing hereunder.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.

“Term Loan Advance” means a Tranche 1 Term Loan Advance, Tranche 2 Term Loan
Advance and any other Term Loan funds advanced under this Agreement.

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) 8.75% plus the prime rate as reported in The Wall
Street Journal minus 6.00%, and (ii) 8.75%.

“Term Loan Maturity Date” means July 1, 2023.

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

12



--------------------------------------------------------------------------------

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or any political subdivision thereof.

“Tranche 1 Term Loan” means a loan in an aggregate principal amount of up to
Twenty-Five Million Dollars ($25,000,000).

“Tranche 1 Term Loan Advance” has the meaning assigned to such term in
Section 2.2(a)(i).

“Tranche 1A Term Loan Advance” has the meaning assigned to such term in
Section 2.2(a)(i).

“Tranche 1B Term Loan Advance” has the meaning assigned to such term in
Section 2.2(a)(i).

“Tranche 2 Term Loan” means a loan in an aggregate principal amount of up to Ten
Million Dollars ($10,000,000).

“Tranche 2 Term Loan Advance” has the meaning assigned to such term in
Section 2.2(a)(ii).

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“Warrants” means that certain Amended and Restated Warrant Agreement dated as of
March 29, 2019 and that certain Warrant Agreement dated as of March 18, 2019,
entered into by the Company in connection with the Original Agreement, as such
agreements may be amended, restated or modified from time to time.

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

 

13



--------------------------------------------------------------------------------

SECTION 2. THE LOAN

2.1 [Intentionally omitted.]

2.2 Term Loan.

(a) Advances.

(i) Tranche 1 Term Loan Advances. Pursuant to the Original Agreement, the
Lenders party thereto extended “Term Loans” (under and as defined in the
Original Agreement) (the “Original Term Loans”) to Borrower in the original
aggregate principal amount of $10,000,000. Borrower acknowledges and agrees
that, as of the Closing Date, $10,000,000 (the “Conversion Balance”) of the
principal amount of the Original Term Loans remains outstanding and such entire
outstanding principal balance shall for all purposes hereunder be deemed to
constitute and be referred to, and hereby is converted into, a Tranche 1 Term
Loan Advance in like amount hereunder, without constituting a novation, and
shall be deemed an Advance on the Closing Date for purposes of this Agreement.
Subject to the terms and conditions of this Agreement, Lender will severally
(and not jointly) make in an amount not to exceed its respective Term
Commitment, and Borrower agrees to draw, a Term Loan Advance of at least
$20,000,000 (the “Tranche 1A Term Loan Advance”) inclusive of the Conversion
Balance on the Closing Date. Beginning on the Closing Date and continuing
through December 15, 2020, Borrower may request, and Lender will severally (and
not jointly) make in an amount not to exceed its respective Term Commitment,
additional Term Loan Advances in an aggregate principal amount up to $5,000,000,
in minimum increments of $2,500,000, or if the undrawn amount of the Tranche 1
Term Loan is less than $2,500,000, such lesser amount (each, a “Tranche 1B Term
Loan Advance” and, together with the “Tranche 1A Term Loan Advance”, the
“Tranche 1 Term Loan Advances”). (For clarification purposes and avoidance of
doubt, by way of example, if $20,000,000 inclusive of the Conversion Balance is
drawn on the Closing Date, only an additional $5,000,000 can thereafter be drawn
on or before December 15, 2020, for a total Tranche 1 Term Loan amount of up to
$25,000,000.).

(ii) Tranche 2 Term Loan Advances. Subject to the terms and conditions of this
Agreement, beginning on the Closing Date and continuing through June 15, 2022,
subject to approval by Lender’s investment committee in its sole discretion,
Borrower may request and Lender will make Term Loan Advances in an aggregate
amount up to $10,000,000, in minimum increments of $5,000,000, or if the undrawn
amount of the Tranche 2 Term Loan is less than $5,000,000, such lesser amount
(each, a “Tranche 2 Term Loan Advance”).

Subject to the terms above, the aggregate outstanding Term Loan Advances may be
up to the Maximum Term Loan Amount.

(b) Advance Request. To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request (at least three (3) Business Days before the
Advance Date other than with respect to the Tranche 1A Term Loan Advance, which
shall be at least one (1) Business Day prior to the Closing Date) to Agent.
Lender shall fund the Term Loan Advance in the manner requested by the Advance
Request provided that each of the conditions precedent to such Term Loan Advance
is satisfied as of the requested Advance Date.

 

14



--------------------------------------------------------------------------------

(c) Term Loan Interest Rate. The principal balance of each Term Loan Advance
shall bear interest thereon from such Advance Date at the Term Loan Interest
Rate based on a year consisting of 360 days, with interest computed daily based
on the actual number of days elapsed. The Term Loan Interest Rate will float and
change on the day the prime rate changes from time to time. Notwithstanding
anything to the contrary in this Agreement, the outstanding principal balance of
the Original Term Loans shall have accrued interest at the “Term Loan Interest
Rate” under the Original Agreement through the date immediately preceding the
Closing Date, and any such accrued but unpaid interest shall be due and payable
on the next scheduled interest payment date following the Closing Date pursuant
to Section 2.2(d).

(d) Payment. Borrower will pay interest on each Term Loan Advance on the first
Business Day of each month, beginning the month after the corresponding Advance
Date. Borrower shall repay the aggregate Term Loan principal balance that is
outstanding on the day immediately preceding the Amortization Date, in equal
monthly installments of principal and interest (mortgage style) beginning on the
Amortization Date and continuing on the first Business Day of each month
thereafter until the Secured Obligations (other than inchoate indemnity
obligations and other obligations that are stated to survive termination of this
Agreement) are repaid. The entire Term Loan principal balance and all accrued
but unpaid interest hereunder, shall be due and payable on Term Loan Maturity
Date. Borrower shall make all payments under this Agreement without setoff,
recoupment or deduction and regardless of any counterclaim or defense. Lender
will initiate debit entries to the Borrower’s account as authorized on the ACH
Authorization (i) on each payment date of all periodic obligations payable to
Lender under each Term Advance and (ii) reasonable and documented out-of-pocket
legal fees and costs incurred by Agent or Lender in connection with
Section 11.11 of this Agreement; provided that, with respect to clause
(i) above, in the event that Lender or Agent informs Borrower that Lender will
not initiate a debit entry to Borrower’s account for a certain amount of the
periodic obligations due on a specific payment date, Borrower shall pay to
Lender such amount of periodic obligations in full in immediately available
funds on such payment date; provided, further, that, with respect to clause
(i) above, if Lender or Agent informs Borrower that Lender will not initiate a
debit entry as described above later than the date that is three (3) Business
Days prior to such payment date, Borrower shall pay to Lender such amount of
periodic obligations in full in immediately available funds on the date that is
three (3) Business Days after the date on which Lender or Agent notifies
Borrower of such; provided, further, that, with respect to clause (ii) above, in
the event that Lender or Agent informs Borrower that Lender will not initiate a
debit entry to Borrower’s account for certain amount of such out-of-pocket legal
fees and costs incurred by Agent or Lender, Borrower shall pay to Lender such
amount in full in immediately available funds within three (3) Business Days.

 

15



--------------------------------------------------------------------------------

2.3 Maximum Interest. Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”). If a court of competent jurisdiction shall finally determine that
Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations permitted under
this Agreement; and third, after all Secured Obligations are repaid, the excess
(if any) shall be refunded to Borrower.

2.4 Default Interest. In the event any payment is not paid on the scheduled
payment date, an amount equal to four percent (4%) of the past due amount shall
be payable on demand. In addition, upon the occurrence and during the
continuation of an Event of Default hereunder, all unpaid Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in 2.2(c), plus
four percent (4%) per annum. In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in 2.2(c) or Section 2.4,
as applicable.

2.5 Prepayment. At its option upon at least seven (7) Business Days prior
written notice to Agent (or such shorter notice period as agreed by Agent in its
discretion), Borrower may prepay all, but not less than all, of the outstanding
Advances by paying the entire principal balance, all accrued and unpaid interest
thereon, together with a prepayment charge equal to the following percentage of
the Advance amount being prepaid: if such prepayment is made (a) during any of
the first twelve (12) months following the Closing Date, 2.0%; (b) after twelve
(12) months but prior to twenty four (24) months following the Closing Date,
1.0%; and (c) after twenty four (24) months following the Closing Date, but
prior to the Term Loan Maturity Date, 0.5% (each, a “Prepayment Charge”).
Borrower agrees that the Prepayment Charge is a reasonable calculation of
Lender’s lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early repayment of the Advances.
Borrower shall prepay the outstanding amount of all principal and accrued
interest through the prepayment date and the Prepayment Charge upon the
occurrence of a Change in Control. Notwithstanding the foregoing, Agent and
Lender agree to waive the Prepayment Charge if Agent and Lender (in its sole and
absolute discretion) agree in writing to refinance the Advances prior to the
Term Loan Maturity Date.

 

16



--------------------------------------------------------------------------------

2.6 End of Term Charges.

(a) On the earliest to occur of (i) November 1, 2021, (ii) the date that
Borrower prepays the outstanding Secured Obligations (other than any inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) in full, or (iii) the date that the
Secured Obligations become due and payable, Borrower shall pay Lender a charge
of $795,000 in connection with the Original Term Loans (“End of Term Charge I”).
Notwithstanding the required payment date of the End of Term Charge I, it shall
be deemed earned by Lender as of October 19, 2018.

(b) On the earliest to occur of (i) the Term Loan Maturity Date, (ii) the date
that Borrower prepays the outstanding Secured Obligations (other than any
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) in full, or (iii) the date
that the Secured Obligations become due and payable, Borrower shall pay Lender a
charge in the amount of 4.0% of the aggregate Term Loan Advances drawn hereunder
(“End of Term Charge II” and together with “End of Term Charge I”, collectively,
the “End of Term Charge”). Notwithstanding the required payment date of the End
of Term Charge II, the applicable pro rata portion of the End of Term Charge II
shall be deemed earned by Lender as of each date a Term Loan Advance is made.

2.7 Notes. If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.13) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence Lender’s Loans.

2.8 Pro Rata Treatment. Each payment (including prepayment) on account of any
fee and any reduction of the Term Loans shall be made pro rata according to the
Term Commitments of the relevant Lender.

2.9 Treatment of Prepayment Charge and End of Term Charge. Borrower agrees that
any Prepayment Charge and any End of Term Charge payable shall be presumed to be
the liquidated damages sustained by each Lender as the result of the early
termination, and Borrower agrees that it is reasonable under the circumstances
currently existing and existing as of the Closing Date. The Prepayment Charge
and the End of Term Charge shall also be payable in the event the Secured
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure, or by
any other means. Borrower expressly waives (to the fullest extent it may
lawfully do so) the provisions of any present or future statute or law that
prohibits or may prohibit the collection of the foregoing Prepayment Charge and
End of Term Charge in connection with any such acceleration. Borrower agrees (to
the fullest extent that each may lawfully do so): (a) each of the Prepayment
Charge and the End of Term Charge is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel; (b) each of the Prepayment Charge and the End of Term Charge shall be
payable notwithstanding the then prevailing market rates at the time payment is
made; (c) there has been a course of conduct between the Lenders and Borrower
giving specific consideration in this transaction for such agreement to pay the
Prepayment Charge and the End of Term Charge as a charge (and not interest) in
the event of prepayment or acceleration; and (d) Borrower shall be estopped from
claiming differently than as agreed to in this paragraph. Borrower expressly
acknowledges that their agreement to pay each of the Prepayment Charge and the
End of Term Charge to the Lenders as herein described was on the Closing Date
and continues to be a material inducement to the Lenders to provide the Term
Loans.

 

17



--------------------------------------------------------------------------------

2.10 Taxes; Increased Costs. The Borrower, the Agent and the Lenders each hereby
agree to the terms and conditions set forth on Addendum 1 attached hereto.

SECTION 3. SECURITY INTEREST

3.1 As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower grants to
Agent a security interest in all of Borrower’s right, title, and interest in, to
and under all of Borrower’s personal property and other assets including without
limitation the following (except as set forth herein) whether now owned or
hereafter acquired (collectively, the “Collateral”): (a) Receivables;
(b) Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property; (g) Deposit Accounts;
(h) Cash; (i) Goods; and all other tangible and intangible personal property of
Borrower whether now or hereafter owned or existing, leased, consigned by or to,
or acquired by, Borrower and wherever located, and any of Borrower’s property in
the possession or under the control of Agent; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the Collateral shall include all Accounts
and General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”). Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment.

3.2 Notwithstanding the broad grant of the security interest set forth in
Section 3.1, above, the Collateral shall not include (a) more than 65% of the
presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Borrower of any Foreign Subsidiary (other than an
Eligible Foreign Subsidiary) which shares entitle the holder thereof to vote for
directors or any other matter, (b) any Intellectual Property except to the
extent described in Section 3.1 above, (c) nonassignable licenses or contracts,
which by their terms require the consent of the licensor thereof or another
party (but only to the extent such prohibition on transfer is enforceable under
applicable law, including, without limitation, Sections 9406, 9407 and 9408 of
the UCC), and (d) any leasehold real property interest, license, lease or other
contract or agreement or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license, contract or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto (but only to the extent such prohibition on
transfer or grant of a security interest is enforceable under applicable law,
including, without limitation, Sections 9406, 9407 and 9408 of the UCC), (e) any
property to the extent that, and for as long as, such grant of a

 

18



--------------------------------------------------------------------------------

security interest is prohibited by any applicable law, rule or regulation;
provided that the foregoing exclusion in this clause (e) shall in no way be
construed (i) to apply to the extent that any described prohibition is
unenforceable under Section 9406, 9407 or 9408 of the UCC or other applicable
law or (ii) to apply to the extent that any consent or waiver has been obtained,
or is hereafter obtained, that would permit the Agent’s security interest or
Lien notwithstanding the prohibition on the grant of a security interest in such
property (f) Excluded Accounts, (g) motor vehicles or other assets in which a
security interest may be perfected only though compliance with a certificate of
title statute, (h) any property subject to the Sanofi Agreement as disclosed on
Schedule 3.2 hereto, and (i) any Cash securing reimbursement obligations
permitted under this Agreement.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1 Initial Advance. On or prior to the Closing Date, Borrower shall have
delivered to Agent the following:

(a) executed copies of the Loan Documents, Account Control Agreements, a legal
opinion of Borrower’s counsel, and all other documents and instruments
reasonably required by Agent to effectuate the transactions contemplated hereby
or to create and perfect the Liens of Agent with respect to all Collateral, in
all cases in form and substance reasonably acceptable to Agent;

(b) certified copy of resolutions of Borrower’s board of directors evidencing
approval of the Loan and other transactions evidenced by the Loan Documents;

(c) certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(d) a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified could have a Material Adverse Effect;

(e) payment of the Facility Charge due under clause (a) of the definition
thereof and reimbursement of Agent’s and Lender’s reasonable and documented
expenses reimbursable pursuant to this Agreement, which amounts may be deducted
from the initial Advance;

(f) all certificates of insurance with respect to insurance required hereunder;
and

(g) such other documents as Agent may reasonably request.

 

19



--------------------------------------------------------------------------------

4.2 All Advances. On each Advance Date:

(a) Agent shall have received (i) an Advance Request for the relevant Advance as
required by 2.2(b), each duly executed by Borrower’s Chief Executive Officer or
Chief Financial Officer, (ii) payment of the applicable Facility Charge then due
under clause (b) of the definition thereof, and (iii) any other documents Agent
may reasonably request.

(b) The representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, and
representations and warranties that may be updated pursuant to this Agreement
shall be true and correct in all material respects as of the date made, provided
that such updated representations and warranties shall not apply to an earlier
date and shall not cure any default arising from any false or incorrect
representations and warranties previously made.

(c) Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing.

(d) Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3 No Default. As of the Closing Date and each Advance Date, (i) no fact or
condition exists that could reasonably (or could reasonably, with the passage of
time, the giving of notice, or both) constitute an Event of Default and (ii) no
event that has had or could reasonably be expected to have a Material Adverse
Effect has occurred and is continuing.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1 Corporate Status. Borrower is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified could reasonably be expected to have a Material
Adverse Effect. Borrower’s present name, former names (if any), locations, place
of formation, tax identification number, organizational identification number
and other information are correctly set forth in Exhibit C, as may be updated by
Borrower in a written notice (including any Compliance Certificate) provided to
Agent after the Closing Date.

 

20



--------------------------------------------------------------------------------

5.2 Collateral. Borrower owns the Collateral and the Intellectual Property, free
of all Liens, except for Permitted Liens. Borrower has the power and authority
to grant to Agent a Lien in the Collateral as security for the Secured
Obligations.

5.3 Consents. Borrower’s execution, delivery and performance of this Agreement
and all other Loan Documents (i) have been duly authorized by all necessary
corporate action of Borrower, (ii) will not result in the creation or imposition
of any Lien upon the Collateral, other than Permitted Liens and the Liens
created by this Agreement and the other Loan Documents, (iii) do not violate any
provisions of Borrower’s Certificate or Articles of Incorporation (as
applicable), bylaws, or any material law, regulation, order, injunction,
judgment, decree or writ to which Borrower is subject and (iv) except as
described on Schedule 5.3, do not violate any material contract or agreement or
require the consent or approval of any other Person which has not already been
obtained. The individual or individuals executing the Loan Documents are duly
authorized to do so.

5.4 Material Adverse Effect. No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.

5.5 Actions Before Governmental Authorities. There are no actions, suits or
proceedings at law or in equity or by or before any governmental authority now
pending or, to the knowledge of Borrower, threatened in writing against Borrower
or its property, that is reasonably expected to result in a Material Adverse
Effect.

5.6 Laws. Neither Borrower nor any of its Subsidiaries is in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any governmental authority, where such violation or
default is reasonably expected to result in a Material Adverse Effect. Borrower
is not in default in any manner under any provision of any agreement or
instrument evidencing material Indebtedness, or any other material agreement to
which it is a party or by which it is bound.

Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Neither Borrower nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors). Borrower and
each of its Subsidiaries has complied in all material respects with the Federal
Fair Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005. Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws. Borrower and each of its Subsidiaries
has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

 

21



--------------------------------------------------------------------------------

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person. None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law. None of the funds to be provided under this Agreement
will be used, directly or indirectly, (a) for any activities in violation of any
applicable anti-money laundering, economic sanctions and anti-bribery laws and
regulations laws and regulations or (b) for any payment to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

5.7 Information Correct and Current. No written information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
Borrower to Agent in connection with any Loan Document or included therein or
delivered pursuant thereto contained, or, when taken as a whole, contains or
will contain any material misstatement of fact or, when taken together with all
other such information or documents, omitted, omits or will omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are or will be made, not materially
misleading at the time such statement was made or deemed made. Additionally, any
and all financial or business projections provided by Borrower to Agent, whether
prior to or after the Closing Date, shall be (i) provided in good faith and
based on the most current data and information available to Borrower, and
(ii) the most current of such projections provided to Borrower’s Board of
Directors (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of
Borrower, that no assurance is given that any particular projections will be
realized, and that actual results may differ).

5.8 Tax Matters. Except as described on Schedule 5.8 and except those being
contested in good faith with adequate reserves under GAAP, (a) Borrower has
filed all material federal, state and local tax returns that it is required to
file, (b) Borrower has duly paid or fully reserved for all taxes or installments
thereof (including any interest or penalties) as and when due, which have become
due pursuant to such returns, and (c) Borrower has paid or fully reserved for
any tax assessment received by Borrower for the three (3) years preceding the
Closing Date, if any (including any taxes being contested in good faith and by
appropriate proceedings), in each case, other than with respect to taxes that do
not exceed, individually or in the aggregate, $50,000.

 

22



--------------------------------------------------------------------------------

5.9 Intellectual Property Claims. Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property material to Borrower’s business.
Except as described on Schedule 5.9, (i) each of the material Copyrights,
Trademarks and Patents is valid and enforceable, (ii) no material part of the
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and (iii) no claim has been made to Borrower that any material part of the
Intellectual Property violates the rights of any third party. Exhibit D is a
true, correct and complete list of each of Borrower’s Patents, registered
Trademarks, registered Copyrights, and material agreements under which Borrower
licenses Intellectual Property from third parties (other than shrink-wrap
software licenses), together with application or registration numbers, as
applicable, owned by Borrower or any Subsidiary, in each case as of the Closing
Date. Borrower is not in material breach of, nor has Borrower failed to perform
any material obligations under, any of the foregoing contracts, licenses or
agreements and, to Borrower’s knowledge, no third party to any such contract,
license or agreement is in material breach thereof or has failed to perform any
material obligations thereunder.

5.10 Intellectual Property. Except as described on Schedule 5.10, Borrower has
all material rights with respect to Intellectual Property that it uses in, and
that is necessary or material in the operation or conduct of Borrower’s business
as currently conducted and proposed to be conducted by Borrower. Without
limiting the generality of the foregoing, and in the case of Licenses, except
for restrictions that are unenforceable under Division 9 of the UCC, Borrower
has the right, to the extent required to operate Borrower’s business, to freely
transfer, license or assign Intellectual Property necessary or material in the
operation or conduct of Borrower’s business as currently conducted by Borrower,
without condition, restriction or payment of any kind (other than license
payments in the ordinary course of business) to any third party, and Borrower
owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are material to Borrower’s business and used in
the design, development, promotion, sale, license, manufacture, import, export,
use or distribution of Borrower Products that are material to Borrower’s
business except customary covenants in inbound license agreements and equipment
leases where Borrower is the licensee or lessee.

5.11 Borrower Products. Except as described on Schedule 5.11, which may be
updated by Borrower in a written notice provided after the Closing Date, no
Intellectual Property owned by Borrower or Borrower Product has been or is
subject to any actual or, to the knowledge of Borrower, threatened in writing
litigation, proceeding (including any proceeding in the United States Patent and
Trademark Office or any corresponding foreign office or agency) or outstanding
decree, order, judgment, settlement agreement or stipulation that restricts in
any manner Borrower’s use, transfer or licensing thereof or that may affect the
validity, use or enforceability thereof, in such case, which could reasonably be
expected to have a Material Adverse Effect. There is no decree, order, judgment,
agreement, stipulation, arbitral award or other provision entered into in
connection with any litigation or proceeding that obligates Borrower to grant
licenses or ownership interest

 

23



--------------------------------------------------------------------------------

in any future material Intellectual Property related to the operation or conduct
of the business of Borrower or Borrower Products. Except as set forth on
Schedule 5.11, Borrower has not received any written notice or claim,
challenging or questioning Borrower’s ownership in any Intellectual Property
material to Borrower’s business (or written notice of any claim challenging or
questioning the ownership in any material licensed Intellectual Property of the
owner thereof) or suggesting that any third party has any claim of legal or
beneficial ownership with respect thereto nor, to Borrower’s knowledge, is there
a reasonable basis for any such claim. Neither Borrower’s use of its
Intellectual Property material to Borrower’s business nor the production and
sale of Borrower Products material to Borrower’s business infringes in any
material respect the Intellectual Property or other rights of others.

5.12 Financial Accounts. Exhibit E, as may be updated by the Borrower in a
written notice provided to Agent after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

5.13 Employee Loans. Except as described on Schedule 5.13, which may be updated
by Borrower in a written notice provided after the Closing Date, Borrower has no
outstanding loans to any employee, officer or director of the Borrower nor has
Borrower guaranteed the payment of any loan made to an employee, officer or
director of the Borrower by a third party.

5.14 Capitalization and Subsidiaries. Borrower’s capitalization as of the
Closing Date is set forth on Schedule 5.14 annexed hereto. Borrower does not own
any stock, partnership interest or other securities of any Person, except for
Permitted Investments. Attached as Schedule 5.14, as may be updated by Borrower
in a written notice provided after the Closing Date, is a true, correct and
complete list of each Subsidiary.

5.15 Foreign Subsidiary Voting Rights. No decision or action in any governing
document of any Foreign Subsidiary (other than an Eligible Foreign Subsidiary)
requires a vote of greater than 50.1% of the Equity Interests or voting rights
of such Foreign Subsidiary.

SECTION 6. INSURANCE; INDEMNIFICATION

6.1 Coverage. Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $2,000,000 of commercial general liability insurance for each occurrence.
Borrower has and agrees to maintain a minimum of $2,000,000 of directors’ and
officers’ insurance for

 

24



--------------------------------------------------------------------------------

each occurrence and $5,000,000 in the aggregate. So long as there are any
Secured Obligations outstanding (other than inchoate indemnity obligations and
other obligations which are expressly stated to survive termination of this
Agreement), Borrower shall also cause to be carried and maintained insurance
upon the Collateral, insuring against all risks of physical loss or damage
howsoever caused, in an amount not less than the full replacement cost of the
Collateral, provided that such insurance may be subject to standard exceptions
and deductibles.

6.2 Certificates. Borrower shall deliver to Agent certificates of insurance that
evidence Borrower’s compliance with its insurance obligations in Section 6.1 and
the obligations contained in this Section 6.2. Borrower’s insurance certificate
shall state Agent (shown as “Hercules Capital, Inc.”, as Agent”) is an
additional insured for commercial general liability, a loss payee for all risk
property damage insurance, subject to the insurer’s approval, and a loss payee
for property insurance and additional insured for liability insurance for any
future insurance that Borrower may acquire from such insurer. Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage insurance.
All certificates of insurance will provide for a minimum of thirty (30) days
advance written notice to Agent of cancellation (other than cancellation for
non-payment of premiums, for which ten (10) days’ advance written notice shall
be sufficient) or any other change adverse to Agent’s interests. Any failure of
Agent to scrutinize such insurance certificates for compliance is not a waiver
of any of Agent’s rights, all of which are reserved. Borrower shall provide
Agent with copies of each insurance policy within thirty (30) days of the
Closing Date, and upon entering or amending any insurance policy required
hereunder, Borrower shall provide Agent with copies of such policies and shall
promptly deliver to Agent updated insurance certificates with respect to such
policies.

6.3 Indemnity. Borrower agrees to indemnify and hold Agent, Lender and their
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or the administration of such credit, or in connection
with or arising out of the transactions contemplated hereunder and thereunder,
or any actions or failures to act in connection therewith, or arising out of the
disposition or utilization of the Collateral, excluding in all cases Liabilities
to the extent resulting directly from any Indemnified Person’s gross negligence
or willful misconduct. Borrower agrees to pay, and to save Agent and Lender
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all excise, sales or other similar taxes (excluding
taxes imposed on or measured by the net income of Agent or Lender) that may be
payable or determined to be payable with respect to any of the Collateral or
this Agreement, excluding in all cases Liabilities to the extent resulting
directly from any Indemnified

 

25



--------------------------------------------------------------------------------

Person’s gross negligence or willful misconduct. In no event shall any
Indemnified Person be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including any loss of profits,
business or anticipated savings). This Section 6.3 shall not apply with respect
to taxes other than any taxes that represent losses, claims, damages, etc.
arising from any non-tax claim. This Section 6.3 shall survive the repayment of
indebtedness under, and otherwise shall survive the expiration or other
termination of, the Agreement.

SECTION 7. COVENANTS OF BORROWER

Borrower agrees as follows:

7.1 Financial Reports. Borrower shall furnish to Agent the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a) as soon as practicable (and in any event within 30 days) after the end of
each month, unaudited interim and year-to-date financial statements as of the
end of such month (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows accompanied by a report detailing any material contingencies (including
the commencement of any material litigation by or against Borrower) or any other
occurrence that could reasonably be expected to have a Material Adverse Effect,
prepared in accordance with GAAP, except (i) for the absence of footnotes,
(ii) that they are subject to normal year-end adjustments, and (iii) they do not
contain certain non-cash items that are customarily included in quarterly and
annual financial statements;

(b) as soon as practicable (and in any event within 45 days) after the end of
each of the first three calendar quarters of each year, unaudited interim and
year-to-date financial statements as of the end of such calendar quarter
(prepared on a consolidated and consolidating basis, if applicable), including
balance sheet and related statements of income and cash flows accompanied by a
report detailing any material contingencies (including the commencement of any
material litigation by or against Borrower) or any other occurrence that could
reasonably be expected to have a Material Adverse Effect, certified by
Borrower’s Chief Executive Officer or Chief Financial Officer to the effect that
they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, and (ii) that they are subject to normal year-end adjustments;

(c) as soon as practicable (and in any event within ninety (90) days) after the
end of each fiscal year, unqualified audited financial statements as of the end
of such year (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows, and setting forth in comparative form the corresponding figures for the
preceding fiscal year, certified by a firm of independent certified public
accountants selected by Borrower and reasonably acceptable to Agent, accompanied
by any management report from such accountants (Agent hereby acknowledges that
PwC is an acceptable firm of independent public accountants);

 

26



--------------------------------------------------------------------------------

(d) as soon as practicable (and in any event within 30 days) after the end of
each month, a Compliance Certificate in the form of Exhibit F;

(e) as soon as practicable (and in any event within 30 days) after the end of
each month, a report showing agings of accounts receivable and accounts payable;

(f) promptly and in any event within 5 days after the sending or filing thereof,
as the case may be, copies of any proxy statements, financial statements or
reports that Borrower has made generally available to holders of its Common
Stock and copies of any regular, periodic and special reports or registration
statements that Borrower files with the Securities and Exchange Commission or
any governmental authority that may be substituted therefor, or any national
securities exchange;

(g) at the same time and in the same manner as it gives to its Board of
Directors, copies of all board packages that Borrower provides to its directors
in connection with meetings of the Board of Directors, and within 30 days after
each such meeting, minutes of such meeting, provided that in all cases Borrower
may exclude confidential compensation information, information presenting a
conflict of interest with Agent or Lender and information covered by
attorney-client privilege;

(h) any budget and any forecast of Borrower promptly following its approval by
Borrower’s Board of Directors, and in any event, not less than once annually, no
later than 60 days following the end of the fiscal year;

(i) such other financial information reasonably requested by Agent; and

(j) immediate notice if Borrower or any Subsidiary has knowledge that Borrower,
or any Subsidiary or Affiliate of Borrower, is listed on the OFAC Lists or
(a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on, or
(d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering.

Borrower shall not (without the consent of Agent, such consent not to be
unreasonably withheld or delayed), make any change in its (a) accounting
policies or reporting practices, except as required by GAAP or (b) fiscal years
or fiscal quarters. As of the Closing Date, the fiscal year of Borrower ends on
December 31.

The executed Compliance Certificate and all Financial Statements required to be
delivered pursuant to clauses (a), (b) and (c) shall be sent via e-mail to
                     with a copy to                     ,                     ,
and                  provided, that if e-mail is not available or sending such
Financial Statements via e-mail is not possible, they shall be faxed to Agent
at:                     , attention Account Manager: X4 Pharmaceuticals, Inc.

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
emails a link thereto to Agent.

 

27



--------------------------------------------------------------------------------

7.2 Management Rights. Borrower shall permit any representative that Agent or
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours; provided, however, that so long as no Event of Default has
occurred and is continuing, such examinations shall be limited to no more often
than twice per fiscal year. In addition, any such representative shall have the
right to meet with management and officers of Borrower to discuss such books of
account and records at reasonable times and upon reasonable notice during normal
business hours. In addition, Agent or Lender shall be entitled at reasonable
times and intervals to consult with and advise the management and officers of
Borrower concerning significant business issues affecting Borrower; provided
that management and officers of Borrower shall not be bound to accept such
advisement. Such consultations shall not unreasonably interfere with Borrower’s
business operations. The parties intend that the rights granted Agent and Lender
shall constitute “management rights” within the meaning of 29 C.F.R.
Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or Lender with respect to any business issues shall not
be deemed to give Agent or Lender, nor be deemed an exercise by Agent or Lender
of, control over Borrower’s management or policies.

7.3 Further Assurances. Borrower shall from time to time following Agent’s
request execute, deliver and file, alone or with Agent, any financing
statements, security agreements, collateral assignments, notices, control
agreements, or other documents to perfect or give the highest priority to
Agent’s Lien on the Collateral. Borrower shall from time to time procure any
instruments or documents as may be reasonably requested by Agent, and take all
further action that may be necessary, or that Agent may reasonably request, to
perfect and protect the Liens granted hereby and thereby. In addition, and for
such purposes only, Borrower hereby authorizes Agent to execute and deliver on
behalf of Borrower and to file such financing statements (including an
indication that the financing statement covers “all assets or all personal
property” of Borrower in accordance with Section 9-504 of the UCC), collateral
assignments, notices, control agreements, security agreements and other
documents without the signature of Borrower either in Agent’s name or in the
name of Agent as agent and attorney-in-fact for Borrower. Borrower shall protect
and defend Borrower’s title to the Collateral and Agent’s Lien thereon against
all Persons claiming any interest adverse to Borrower or Agent other than
Permitted Liens.

7.4 Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except for (a) the conversion of Indebtedness into equity securities and the
payment of cash in lieu of fractional shares in connection with such conversion,
(b) purchase money Indebtedness pursuant to its then applicable payment
schedule, (c) prepayment by any Subsidiary of (i) inter-company Indebtedness
owed by such Subsidiary to any Borrower, or (ii) if such Subsidiary is not a
Borrower, intercompany Indebtedness owed by such Subsidiary to another
Subsidiary that is not a Borrower, (d) prepayment by Borrower of Indebtedness
under the FFG Agreement not to exceed $8,000,000, or (e) as otherwise permitted
hereunder or approved in writing by Agent.

 

28



--------------------------------------------------------------------------------

7.5 Collateral. Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Agent prompt written notice of any legal process affecting the
Collateral, the Intellectual Property, such other property and assets, or any
Liens thereon, provided however, that the Collateral and such other property and
assets may be subject to Permitted Liens except that there shall be no Liens
whatsoever on Intellectual Property other than (i) customary restrictions on
assignment, sublicense or transfer that may exist in any license agreement where
Borrower or a Subsidiary is the licensee (and not the licensor) and
(ii) licenses of Intellectual Property that constitute Permitted Transfers.
Borrower shall not agree with any Person other than Agent or Lender not to
encumber its property other than pursuant to customary restrictions in leases,
licenses and agreements in respect of Permitted Indebtedness. Borrower shall not
enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of any Borrower to create, incur, assume or suffer to
exist any Lien upon any of its Intellectual Property, whether now owned or
hereafter acquired, to secure its obligations under the Loan Documents to which
it is a party other than (a) this Agreement and the other Loan Documents,
(b) any agreements governing any purchase money Liens or capital lease
obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) and
(c) customary restrictions on the assignment of leases, licenses and other
agreements. Borrower shall cause its Subsidiaries to protect and defend such
Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and Borrower shall cause its Subsidiaries
at all times to keep such Subsidiary’s property and assets free and clear from
any legal process or Liens whatsoever (except for Permitted Liens, provided
however, that there shall be no Liens whatsoever on Intellectual Property other
than (i) customary restrictions on assignment, sublicense or transfer that may
exist in any license agreement where Borrower or a Subsidiary is the licensee
(and not the licensor) and (ii) licenses of Intellectual Property that
constitute Permitted Transfers), and shall give Agent prompt written notice of
any legal process affecting such Subsidiary’s assets.

7.6 Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.7 Distributions. Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other Equity Interest other than
pursuant to employee, director or consultant repurchase plans or other similar
agreements, provided, however, in each case the repurchase or redemption price
does not exceed the original consideration paid for such stock or Equity
Interest, or (b) declare or pay any cash dividend or make a cash distribution on
any class of stock or other Equity Interest, except that a Subsidiary may pay
dividends or make distributions to Borrower, or (c) lend money to any employees,
officers or directors (except for Permitted Investments) or guarantee the
payment of any such loans granted by a third party in excess of $250,000 in the
aggregate or (d) waive, release or forgive any Indebtedness owed by any
employees, officers or directors in excess of $250,000 in the aggregate.

 

29



--------------------------------------------------------------------------------

7.8 Transfers. Except for Permitted Transfers, Borrower shall not, and shall not
allow any Subsidiary to, voluntarily or involuntarily transfer, sell, lease,
license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets.

7.9 Mergers or Acquisitions. Borrower shall not merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of (a) a Subsidiary which is
not a Borrower into another Subsidiary or into Borrower or (b) a Borrower into
another Borrower), or acquire, or permit any of its Subsidiaries to acquire, in
each case including for the avoidance of doubt through a merger, purchase,
in-licensing arrangement or any similar transaction, all or substantially all of
the capital stock or any property of another Person, other than in connection
with a Permitted Investment or Permitted Acquisition.

7.10 Taxes. Borrower and its Subsidiaries shall pay when due all material taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower,
Agent, Lender or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition thereof or upon Borrower’s rents, receipts or earnings
arising therefrom. Borrower shall file on or before the due date therefor all
personal property tax returns in respect of the Collateral. Notwithstanding the
foregoing, Borrower may contest, in good faith and by appropriate proceedings,
taxes for which Borrower maintains adequate reserves therefor in accordance with
GAAP.

7.11 Corporate Changes. Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty
(20) days’ prior written notice to Agent. Neither Borrower nor any Subsidiary
shall suffer a Change in Control. Neither Borrower nor any Subsidiary shall
relocate its chief executive office or its principal place of business unless:
(i) it has provided prior written notice to Agent; and (ii) such relocation
shall be within the continental United States of America. Neither Borrower nor
any Qualified Subsidiary shall relocate any item of Collateral (other than
(x) sales of Inventory in the ordinary course of business, (y) relocations of
Equipment having an aggregate value of up to $250,000 in any fiscal year, and
(z) relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has provided prompt written
notice to Agent, (ii) such relocation is within the continental United States of
America and, (iii) if such relocation is to a third party bailee, it has
delivered a bailee agreement in form and substance reasonably acceptable to
Agent.

7.12 Deposit Accounts. Neither Borrower nor any Qualified Subsidiary shall
maintain any Deposit Accounts, or accounts holding Investment Property, except
(i) for Excluded Accounts, or (ii) with respect to which Agent has an Account
Control Agreement. Notwithstanding anything to the contrary in this Agreement,
the Excluded Subsidiary may maintain Deposit Accounts which are not subject to
an Account Control Agreement, provided that the aggregate amount in such Deposit
Accounts does not at any time exceed an amount equal to the sum of (A) 70% of
the outstanding Indebtedness under the FFG Agreement and (B) $5,000,000,
provided, however, that Borrower at all times shall be in compliance with the
provisions of Section 7.22 below.

 

30



--------------------------------------------------------------------------------

7.13 Borrower shall notify Agent of each Subsidiary formed subsequent to the
Closing Date and, within 15 days of formation, shall cause any such Qualified
Subsidiary to execute and deliver to Agent a Joinder Agreement.

7.14 FFG Agreement. Borrower shall pay the outstanding Indebtedness under the
FFG Agreement on or prior to December 31, 2019.

7.15 Notification of Event of Default. Borrower shall notify Agent immediately
of the occurrence of any Event of Default.

7.16 [Reserved].

7.17 Use of Proceeds. Borrower agrees that the proceeds of the Loans shall be
used solely to refinance existing indebtedness, to retire indebtedness from FFG,
to pay related fees and expenses in connection with this Agreement and for
working capital and general corporate purposes, including strategic licensing
and acquisition opportunities permitted under this Agreement or consented to by
Agent. The proceeds of the Loans will not be used in violation of
Anti-Corruption Laws or applicable Sanctions.

7.18 Foreign Subsidiary Voting Rights. Borrower shall not, and shall not permit
any Subsidiary, to amend or modify any governing document of any Foreign
Subsidiary of Borrower (other than an Eligible Foreign Subsidiary) the effect of
which is to require a vote of greater than 50.1% of the Equity Interests or
voting rights of such entity for any decision or action of such entity.

7.19 Compliance with Laws.

Borrower shall maintain, and shall cause its Subsidiaries to maintain,
compliance in all material respects with all applicable laws, rules or
regulations (including any law, rule or regulation with respect to the making or
brokering of loans or financial accommodations), and shall, or cause its
Subsidiaries to, obtain and maintain all required governmental authorizations,
approvals, licenses, franchises, permits or registrations reasonably necessary
in connection with the conduct of Borrower’s business.

Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries permit any Affiliate controlled by Borrower or any Subsidiary
to, directly or indirectly, knowingly enter into any documents, instruments,
agreements or contracts with any Person listed on the OFAC Lists. Neither
Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of its
Subsidiaries, permit any Affiliate controlled by Borrower or any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224 or any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

31



--------------------------------------------------------------------------------

Borrower and its Subsidiaries and their respective officers and employees and to
the knowledge of Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.

None of Borrower, any of its Subsidiaries or any of their respective directors,
officers or employees, or to the knowledge of Borrower, any agent for Borrower
or its Subsidiaries that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No Loan,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

7.20 Intellectual Property. Each Borrower shall protect, defend and maintain the
validity and enforceability of its Intellectual Property material to its
business; (ii) promptly advise Agent in writing of material infringements of its
Intellectual Property; and (iii) not allow any Intellectual Property material to
Borrowers’ business to be abandoned, forfeited or dedicated to the public
without Agent’s written consent. If a Borrower (i) obtains any Patent,
registered Trademark, registered Copyright, registered mask work, or any pending
application for any of the foregoing, whether as owner, licensee or otherwise,
or (ii) applies for any Patent or the registration of any Trademark, then such
Borrower shall promptly, and in any event, within thirty (30) days thereof,
provide written notice thereof to Agent. If a Borrower decides to register any
Copyrights or mask works in the United States Copyright Office, such Borrower
shall provide Agent with at least fifteen (15) days prior written notice of such
Borrower’s intent to register such Copyrights or mask works together with a copy
of the application it intends to file with the United States Copyright Office
(excluding exhibits thereto). Borrowers shall promptly provide to Agent copies
of all applications that it files for Patents or for the registration of
Trademarks, Copyrights or mask works.

7.21 Transactions with Affiliates. Borrower shall not and shall not permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction of any kind with any Affiliate of Borrower or such Subsidiary on
terms that are less favorable to Borrower or such Subsidiary, as the case may
be, than those that might be obtained in an arm’s length transaction from a
Person who is not an Affiliate of Borrower or such Subsidiary.

7.22 Minimum Cash. Borrower at all times shall maintain Cash in an account or
accounts of Borrower subject to an Account Control Agreement, in an aggregate
amount greater than or equal to the lesser of: (i) 125% of the aggregate
principal amount of Term Loan Advances outstanding under this Agreement; and
(ii) 100% of the Company and its consolidated Subsidiaries’ Cash reserves (other
than up to $2,500,000 which may be held at the Excluded Subsidiary).

7.23 Post-Closing Items. On or before the corresponding dates set forth on
Schedule 7.23, Borrower shall use its commercially reasonable efforts to deliver
or cause to be delivered or completed the items listed on Schedule 7.23.

 

32



--------------------------------------------------------------------------------

SECTION 8. RIGHT TO INVEST

8.1 Lender or its assignee or nominee shall have the right, in its discretion,
to participate, in a cumulative amount of up to $2,000,000 in the aggregate, in
one or more Subsequent Financings, on the same terms, conditions and pricing
afforded to others participating in any such Subsequent Financing, provided,
however, Lender or its assignee or nominee agrees to become a party to the
agreements executed by the others participating in such Subsequent Financing.
Notwithstanding the foregoing, the Company shall provide the Lender or its
assignee or nominee at least one (1) Business Days notice (which may be oral) of
a planned Subsequent Financing and the opportunity to exercise the right to
invest under this Section 8.1 with respect to such Subsequent Financing. This
Section 8.1, and all rights and obligations hereunder, shall terminate upon the
earlier to occur of (i) such time that the Lender or its assignees or nominees
have purchased $2,000,000 of the Company’s equity securities in the aggregate in
any Subsequent Financing(s) and (ii) the later to occur of (A) the repayment of
the Indebtedness under this Agreement and (B) the exercise in full of the
Warrants or the expiration or termination of the exercise period for the
Warrants.

SECTION 9. EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1 Payments. Borrower fails to pay any amount due under this Agreement or any
of the other Loan Documents on the due date; provided, however, that an Event of
Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or Lender or Borrower’s bank if
Borrower had the funds to make the payment when due and makes the payment within
three (3) Business Days following Borrower’s knowledge of such failure to pay;
or

9.2 Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents
or any other agreement among Borrower, Agent and Lender, and (a) with respect to
a default under any covenant under this Agreement (other than under Sections 6,
7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15, 7.17, 7.18, 7.19, 7.20 and 7.22) any
other Loan Document or any other agreement among Borrower, Agent and Lender,
such default continues for more than ten (10) Business Days after the earlier of
the date on which (i) Agent or Lender has given notice of such default to
Borrower and (ii) Borrower has actual knowledge of such default or (b) with
respect to a default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9,
7.14, 7.15, 7.17, 7.18, 7.19, 7.20 and 7.22, the occurrence of such default; or

9.3 Material Adverse Effect. A circumstance has occurred that could reasonably
be expected to have a Material Adverse Effect; or

9.4 Representations. Any representation or warranty made by Borrower in any Loan
Document shall have been false or misleading in any material respect when made
or when deemed made; or

 

33



--------------------------------------------------------------------------------

9.5 Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either (i)
forty-five (45) days shall have expired after the commencement of an involuntary
action against Borrower seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or the business of
Borrower being stayed; or (ii) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed; or (iii) Borrower shall file any answer admitting or not contesting
the material allegations of a petition filed against Borrower in any such
proceedings; or (iv) the court in which such proceedings are pending shall enter
a decree or order granting the relief sought in any such proceedings; or
(v) forty-five (45) days shall have expired after the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver or liquidator of
Borrower or of all or any substantial part of the properties of Borrower without
such appointment being vacated; or

9.6 Attachments; Judgments. Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered for the payment of money (not covered by independent third party
insurance as to which liability has not been rejected by such insurance
carrier), individually or in the aggregate, of at least $500,000, or Borrower is
enjoined or in any way prevented by court order from conducting a material part
of its business and such attachment, seizure, levy, judgment or enjoinment is
not, within thirty (30) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); or

9.7 Other Obligations. The occurrence of any “event of default” under any
agreement or obligation of Borrower involving any Indebtedness in excess of
$500,000 after giving effect to any applicable grace period thereunder which
results in a right by such third party to accelerate the maturity of such
Indebtedness.

SECTION 10. REMEDIES

10.1 General. Upon and during the continuance of any one or more Events of
Default, (i) Agent may, and at the direction of the Required Lenders shall,
accelerate and demand payment of all or any part of the Secured Obligations
together with a Prepayment Charge and declare them to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 9.5, all of the Secured Obligations (including, without
limitation, the Prepayment Charge and the End of Term Charge) shall
automatically be accelerated and made due and payable, in each case

 

34



--------------------------------------------------------------------------------

without any further notice or act), (ii) Agent may, at its option, sign and file
in Borrower’s name any and all collateral assignments, notices, control
agreements, security agreements and other documents it deems necessary or
appropriate to perfect or protect the repayment of the Secured Obligations, and
in furtherance thereof, Borrower hereby grants Agent an irrevocable power of
attorney coupled with an interest during the continuance of such Event of
Default, and (iii) Agent may notify any of Borrower’s account debtors to make
payment directly to Agent, compromise the amount of any such account on
Borrower’s behalf and endorse Agent’s name without recourse on any such payment
for deposit directly to Agent’s account. Agent may, and at the direction of the
Required Lenders shall, exercise all rights and remedies with respect to the
Collateral under the Loan Documents or otherwise available to it under the UCC
and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral. All Agent’s rights and remedies shall be cumulative and not
exclusive.

10.2 Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Agent may, and at the direction of the Required Lenders
shall, at any time or from time to time, apply, collect, liquidate, sell in one
or more sales, lease or otherwise dispose of, any or all of the Collateral, in
its then condition or following any commercially reasonable preparation or
processing, in such order as Agent may elect. Any such sale may be made either
at public or private sale at its place of business or elsewhere. Borrower agrees
that any such public or private sale may occur upon ten (10) calendar days’
prior written notice to Borrower. Agent may require Borrower to assemble the
Collateral and make it available to Agent at a place designated by Agent that is
reasonably convenient to Agent and Borrower. The proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
applied by Agent in the following order of priorities:

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and

Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3 No Waiver. Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.

 

35



--------------------------------------------------------------------------------

10.4 Cumulative Remedies. The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Agent.

SECTION 11. MISCELLANEOUS

11.1 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2 Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by electronic mail or hand delivery or delivery by an overnight express service
or overnight mail delivery service; or (ii) the third calendar day after deposit
in the United States of America mails, with proper first class postage prepaid,
in each case addressed to the party to be notified as follows:

 

  (a)

If to Agent:

HERCULES CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Bryan Jadot

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

email:

Telephone:

 

  (b)

If to Lender:

HERCULES CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Bryan Jadot

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

email:

Telephone:

 

36



--------------------------------------------------------------------------------

  (c)

If to Borrower:

X4 PHARMACEUTICALS, INC.

Attention: Adam Mostafa and Brian Bowersox

955 Massachusetts Avenue, 4th Floor

Boston, MA 02139

email:

Telephone:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention: John Cheney

email: jcheney@mintz.com

Telephone: 617-542-6000

or to such other address as each party may designate for itself by like notice.

11.3 Entire Agreement; Amendments.

(a) This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof (including Agent’s revised proposal letter
dated May 28, 2019 and accepted by Borrower on May 29, 2019 and the
Non-Disclosure Agreement). For the avoidance of doubt, all security interests
granted under the Original Agreement are hereby confirmed and ratified and shall
continue to secure all Secured Obligations under this Agreement. None of the
terms of this Agreement or any of the other Loan Documents may be amended except
by an instrument executed by each of the parties hereto.

(b) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b). The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and the Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Lenders or the Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount,
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, or reduce the
stated rate of any interest or fee payable hereunder, in each case without the
written consent of each Lender directly affected thereby; (B) eliminate or
reduce the voting rights of any Lender under

 

37



--------------------------------------------------------------------------------

this Section 11.3(b) without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release a Borrower from its obligations under the Loan
Documents, in each case without the written consent of all Lenders; or
(D) amend, modify or waive any provision of Section 11.17 without the written
consent of the Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each Lender and shall be binding upon
Borrower, the Lender, the Agent and all future holders of the Loans.

11.4 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5 No Waiver. The powers conferred upon Agent and Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers. No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.

11.6 Survival. All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and Lender and shall survive
the execution and delivery of this Agreement. Sections 6.3, 8.1 and 11.14 shall
survive the termination of this Agreement.

11.7 Successors and Assigns. The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect. Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to Borrower, and all of
such rights shall inure to the benefit of Agent’s and Lender’s successors and
assigns; provided that as long as no Event of Default has occurred and is
continuing, neither Agent nor any Lender may assign, transfer or endorse its
rights hereunder or under the Loan Documents to any party that is a direct
competitor of Borrower (as reasonably determined by Agent), it being
acknowledged that in all cases, any transfer to an Affiliate of any Lender or
Agent shall be allowed. Notwithstanding the foregoing, (x) in connection with
any assignment by a Lender as a result of a forced divestiture at the request of
any regulatory agency, the restrictions set forth herein shall not apply and
Agent and the Lenders may assign, transfer or indorse its rights hereunder and
under the other Loan Documents to any Person or party and (y) in

 

38



--------------------------------------------------------------------------------

connection with a Lender’s own financing or securitization transactions, the
restrictions set forth herein shall not apply and Agent and the Lenders may
assign, transfer or indorse its rights hereunder and under the other Loan
Documents to any Person or party providing such financing or formed to undertake
such securitization transaction and any transferee of such Person or party upon
the occurrence of a default, event of default or similar occurrence with respect
to such financing or securitization transaction; provided that no such sale,
transfer, pledge or assignment under this clause (y) shall release such Lender
from any of its obligations hereunder or substitute any such Person or party for
such Lender as a party hereto until Agent shall have received and accepted an
effective assignment agreement from such Person or party in form satisfactory to
Agent executed, delivered and fully completed by the applicable parties thereto,
and shall have received such other information regarding such assignee as Agent
reasonably shall require. The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States a
register for the recordation of the names and addresses of the Lender(s), and
the Term Commitments of, and principal amounts (and stated interest) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lender(s) shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

11.8 Governing Law. This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of California, and
shall have been accepted by Agent and Lender in the State of California. Payment
to Agent and Lender by Borrower of the Secured Obligations is due in the State
of California. This Agreement and the other Loan Documents shall be governed by,
and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

11.9 Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California. By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement or the other Loan Documents. Service of process
on any party hereto in any action arising out of or relating to this Agreement
shall be effective if given in accordance with the requirements for notice set
forth in Section 11.2, and shall be deemed effective and received as set forth
in Section 11.2. Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.

 

39



--------------------------------------------------------------------------------

11.10 Mutual Waiver of Jury Trial / Judicial Reference.

(a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWER, AGENT AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST
BORROWER. This waiver extends to all such Claims, including Claims that involve
Persons other than Agent, Borrower and Lender; Claims that arise out of or are
in any way connected to the relationship among Borrower, Agent and Lender; and
any Claims for damages, breach of contract, tort, specific performance, or any
equitable or legal relief of any kind, arising out of this Agreement, any other
Loan Document.

(b) If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

(c) In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

11.11 Professional Fees. Borrower promises to pay Agent’s and Lender’s
reasonable and documented fees and expenses necessary to finalize the loan
documentation, including but not limited to reasonable and documented attorneys’
fees, UCC searches, filing costs, and other miscellaneous expenses. In addition,
Borrower promises to pay any and all reasonable and documented attorneys’ and
other professionals’ fees and expenses incurred by Agent and Lender after the
Closing Date in connection with or related to: (a) the Loan; (b) the
administration, collection, or enforcement of the Loan; (c) the amendment or
modification of the Loan Documents; (d) any waiver, consent, release, or
termination under the Loan Documents; (e) the protection, preservation, audit,
field exam, sale, lease, liquidation, or disposition of Collateral or the
exercise of remedies with respect to the Collateral; (f) any legal, litigation,
administrative, arbitration, or out of court proceeding in connection with or
related to Borrower or the Collateral, and any appeal or review thereof; and
(g) any bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or Lender in any
adversary proceeding or contested matter commenced or continued by or on behalf
of Borrower’s estate, and any appeal or review thereof.

 

40



--------------------------------------------------------------------------------

11.12 Confidentiality. Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender, including items
provided in connection with the Non-Disclosure Agreement, by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, Agent and Lender agree that any
Confidential Information it may obtain during the term of this Agreement shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and Lender may disclose any such information: (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its Affiliates if Agent or Lender in its sole discretion determines that any
such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public through no fault of Agent or Lender; (c) if
required or appropriate in any report, statement or testimony submitted to any
governmental authority having or claiming to have jurisdiction over Agent or
Lender; (d) if required or appropriate in response to any summons or subpoena or
in connection with any litigation, to the extent permitted or deemed advisable
by Agent’s or Lender’s counsel; (e) to comply with any legal requirement or law
applicable to Agent or Lender; (f) to the extent reasonably necessary in
connection with the exercise of any right or remedy under any Loan Document,
including Agent’s sale, lease, or other disposition of Collateral after an Event
of Default; (g) to any participant or assignee of Agent or Lender or any
prospective participant or assignee; provided, that such participant or assignee
or prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior consent of
Borrower; provided, that any disclosure made in violation of this Agreement
shall not affect the obligations of Borrower or any of its Affiliates or any
guarantor under this Agreement or the other Loan Documents. Agent’s and Lender’s
obligations under this Section 11.12 shall supersede all of their respective
obligations under the Non-Disclosure Agreement.

11.13 Assignment of Rights. Borrower acknowledges and understands that Agent or
Lender may, subject to Section 11.7, sell and assign all or part of its interest
hereunder and under the Loan Documents to any Person or entity (an “Assignee”).
After such assignment the term “Agent” or “Lender” as used in the Loan Documents
shall mean and include such Assignee, and such Assignee shall be vested with all
rights, powers and remedies of Agent and Lender hereunder with respect to the
interest so assigned; but with respect to any such interest not so transferred,
Agent and Lender shall retain all rights, powers and remedies hereby given. No
such assignment by Agent or Lender shall relieve Borrower of any of its
obligations hereunder. Lender agrees that in the event of any transfer by it of
the Note(s)(if any), it will endorse thereon a notation as to the portion of the
principal of the Note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid thereon.

 

41



--------------------------------------------------------------------------------

11.14 Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Agent or Lender. The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Agent, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
Lender in Cash.

11.15 Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16 No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, the Lender and the Borrower.

11.17 Agency.

(a) Lender hereby irrevocably appoints Hercules Capital, Inc. to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.

(b) Lender agrees to indemnify the Agent in its capacity as such (to the extent
not reimbursed by Borrower and without limiting the obligation of Borrower to do
so), according to its respective Term Commitment percentages (based upon the
total outstanding Term Loan Commitments) in effect on the date on which
indemnification is sought under this Section 11.17, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of

 

42



--------------------------------------------------------------------------------

any kind whatsoever that may at any time be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Agent under or in connection with any of the
foregoing; The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

(c) Agent in Its Individual Capacity. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as Agent hereunder in its
individual capacity.

(d) Exculpatory Provisions. The Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent shall not:

 

  (i)

be subject to any fiduciary or other implied duties, regardless of whether any
default or any Event of Default has occurred and is continuing;

 

  (ii)

have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Agent is required to exercise as directed
in writing by the Lender, provided that the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Loan Document or applicable law;
and

 

  (iii)

except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and the Agent shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by any Person serving as the Agent or any of its
Affiliates in any capacity.

(e) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Lender or as the Agent shall
believe in good faith shall be necessary, under the circumstances or (ii) in the
absence of its own gross negligence or willful misconduct.

(f) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

 

43



--------------------------------------------------------------------------------

(g) Reliance by Agent. Agent may rely, and shall be fully protected in acting,
or refraining to act, upon, any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document that it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties. In the absence of its gross negligence or willful misconduct, Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to Agent
and conforming to the requirements of the Agreement or any of the other Loan
Documents. Agent may consult with counsel, and any opinion or legal advice of
such counsel shall be full and complete authorization and protection in respect
of any action taken, not taken or suffered by Agent hereunder or under any Loan
Documents in accordance therewith. Agent shall have the right at any time to
seek instructions concerning the administration of the Collateral from any court
of competent jurisdiction. Agent shall not be under any obligation to exercise
any of the rights or powers granted to Agent by this Agreement, the Agreement
and the other Loan Documents at the request or direction of Lenders unless Agent
shall have been provided by Lender with adequate security and indemnity against
the costs, expenses and liabilities that may be incurred by it in compliance
with such request or direction.

11.18 Publicity. None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party’s name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “ Publicity Materials”); (b) the names of
officers of such other parties in the Publicity Materials; and (c) such other
parties’ name, trademarks, servicemarks in any news or press release concerning
such party; provided however, notwithstanding anything to the contrary herein,
no such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.12.

11.19 Multiple Borrowers.

(a) Borrower’s Agent. Each of the Borrowers hereby irrevocably appoints the
Company as its agent, attorney-in-fact and legal representative for all
purposes, including requesting disbursement of the Term Loan and receiving
account statements and other notices and communications to Borrowers (or any of
them) from the Agent or any Lender. The Agent may rely, and shall be fully
protected in relying, on any request for the Term Loan, disbursement
instruction, report, information or any other notice or

 

44



--------------------------------------------------------------------------------

communication made or given by the Company, whether in its own name or on behalf
of one or more of the other Borrowers, and the Agent shall not have any
obligation to make any inquiry or request any confirmation from or on behalf of
any other Borrower as to the binding effect on it of any such request,
instruction, report, information, other notice or communication, nor shall the
joint and several character of the Borrowers’ obligations hereunder be affected
thereby.

(b) Waivers. Each Borrower hereby waives: (i) any right to require the Agent to
institute suit against, or to exhaust its rights and remedies against, any other
Borrower or any other person, or to proceed against any property of any kind
which secures all or any part of the Secured Obligations, or to exercise any
right of offset or other right with respect to any reserves, credits or deposit
accounts held by or maintained with the Agent or any Indebtedness of the Agent
or any Lender to any other Borrower, or to exercise any other right or power, or
pursue any other remedy the Agent or any Lender may have; (ii) any defense
arising by reason of any disability or other defense of any other Borrower or
any guarantor or any endorser, co-maker or other person, or by reason of the
cessation from any cause whatsoever of any liability of any other Borrower or
any guarantor or any endorser, co-maker or other person, with respect to all or
any part of the Secured Obligations, or by reason of any act or omission of the
Agent or others which directly or indirectly results in the discharge or release
of any other Borrower or any guarantor or any other person or any Secured
Obligations or any security therefor, whether by operation of law or otherwise;
(iii) any defense arising by reason of any failure of the Agent to obtain,
perfect, maintain or keep in force any Lien on, any property of any Borrower or
any other person; (iv) any defense based upon or arising out of any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, liquidation or
dissolution proceeding commenced by or against any other Borrower or any
guarantor or any endorser, co-maker or other person, including without
limitation any discharge of, or bar against collecting, any of the Secured
Obligations (including without limitation any interest thereon), in or as a
result of any such proceeding. Until all of the Secured Obligations have been
paid, performed, and discharged in full, nothing shall discharge or satisfy the
liability of any Borrower hereunder except the full performance and payment of
all of the Secured Obligations. If any claim is ever made upon the Agent for
repayment or recovery of any amount or amounts received by the Agent in payment
of or on account of any of the Secured Obligations, because of any claim that
any such payment constituted a preferential transfer or fraudulent conveyance,
or for any other reason whatsoever, and the Agent repays all or part of said
amount by reason of any judgment, decree or order of any court or administrative
body having jurisdiction over the Agent or any of its property, or by reason of
any settlement or compromise of any such claim effected by the Agent with any
such claimant (including without limitation the any other Borrower), then and in
any such event, each Borrower agrees that any such judgment, decree, order,
settlement and compromise shall be binding upon such Borrower, notwithstanding
any revocation or release of this Agreement or the cancellation of any note or
other instrument evidencing any of the Secured Obligations, or any release of
any of the Secured Obligations, and each Borrower shall be and remain liable to
the Agent and the Lenders under this Agreement for the amount so repaid or
recovered, to the same extent as if such amount had never originally been
received by the Agent or any Lender, and the provisions of this sentence shall
survive, and continue in

 

45



--------------------------------------------------------------------------------

effect, notwithstanding any revocation or release of this Agreement. Each
Borrower hereby expressly and unconditionally waives all rights of subrogation,
reimbursement and indemnity of every kind against any other Borrower, and all
rights of recourse to any assets or property of any other Borrower, and all
rights to any collateral or security held for the payment and performance of any
Secured Obligations, including (but not limited to) any of the foregoing rights
which Borrower may have under any present or future document or agreement with
any other Borrower or other person, and including (but not limited to) any of
the foregoing rights which any Borrower may have under any equitable doctrine of
subrogation, implied contract, or unjust enrichment, or any other equitable or
legal doctrine.

(c) Consents. Each Borrower hereby consents and agrees that, without notice to
or by Borrower and without affecting or impairing in any way the obligations or
liability of Borrower hereunder, the Agent may, from time to time before or
after revocation of this Agreement, do any one or more of the following in its
sole and absolute discretion: (i) accept partial payments of, compromise or
settle, renew, extend the time for the payment, discharge, or performance of,
refuse to enforce, and release all or any parties to, any or all of the Secured
Obligations; (ii) grant any other indulgence to any Borrower or any other Person
in respect of any or all of the Secured Obligations or any other matter;
(iii) accept, release, waive, surrender, enforce, exchange, modify, impair, or
extend the time for the performance, discharge, or payment of, any and all
property of any kind securing any or all of the Secured Obligations or any
guaranty of any or all of the Secured Obligations, or on which the Agent at any
time may have a Lien, or refuse to enforce its rights or make any compromise or
settlement or agreement therefor in respect of any or all of such property;
(iv) substitute or add, or take any action or omit to take any action which
results in the release of, any one or more other Borrowers or any endorsers or
guarantors of all or any part of the Secured Obligations, including, without
limitation one or more parties to this Agreement, regardless of any destruction
or impairment of any right of contribution or other right of Borrower; (v) apply
any sums received from any other Borrower, any guarantor, endorser, or
co-signer, or from the disposition of any Collateral or security, to any
Indebtedness whatsoever owing from such person or secured by such Collateral or
security, in such manner and order as the Agent determines in its sole
discretion, and regardless of whether such Indebtedness is part of the Secured
Obligations, is secured, or is due and payable. Each Borrower consents and
agrees that the Agent shall be under no obligation to marshal any assets in
favor of Borrower, or against or in payment of any or all of the Secured
Obligations. Each Borrower further consents and agrees that the Agent shall have
no duties or responsibilities whatsoever with respect to any property securing
any or all of the Secured Obligations. Without limiting the generality of the
foregoing, the Agent shall have no obligation to monitor, verify, audit,
examine, or obtain or maintain any insurance with respect to, any property
securing any or all of the Secured Obligations.

(d) Independent Liability. Each Borrower hereby agrees that one or more
successive or concurrent actions may be brought hereon against such Borrower, in
the same action in which any other Borrower may be sued or in separate actions,
as often as deemed advisable by Agent. Each Borrower is fully aware of the
financial condition of each other Borrower and is executing and delivering this
Agreement based solely upon its

 

46



--------------------------------------------------------------------------------

own independent investigation of all matters pertinent hereto, and such Borrower
is not relying in any manner upon any representation or statement of the Agent
or any Lender with respect thereto. Each Borrower represents and warrants that
it is in a position to obtain, and each Borrower hereby assumes full
responsibility for obtaining, any additional information concerning any other
Borrower’s financial condition and any other matter pertinent hereto as such
Borrower may desire, and such Borrower is not relying upon or expecting the
Agent to furnish to it any information now or hereafter in the Agent’s
possession concerning the same or any other matter.

(e) Subordination. All Indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Secured Obligations and the Borrower
holding the Indebtedness shall take all actions reasonably requested by Agent to
effect, to enforce and to give notice of such subordination.

11.20 Amendment and Restatement. This Agreement amends and restates in its
entirety the Original Agreement effective as of the date hereof. Anything
contained herein to the contrary notwithstanding, this Agreement is not intended
to and shall not serve to effect a novation of the “Secured Obligations” (as
defined in the Original Agreement). Instead, it is the express intention of the
parties hereto to reaffirm the indebtedness, obligations and liabilities created
under the Original Agreement which is secured by the Collateral pursuant to the
terms of the applicable Loan Documents. Borrower ratifies, affirms and confirms
that the liens and security interests granted pursuant to the applicable Loan
Documents, including without limitation the Pledge Agreements, secure the
applicable indebtedness, liabilities and obligations of Borrower to Agent and
the Lenders under the Original Agreement, as amended and restated by this
Agreement, the Loan Documents shall continue in full force and effect in
accordance with their terms unless otherwise amended by the parties thereto, and
that the term “Secured Obligations” as used in the Loan Documents (or any other
term used therein to describe or refer to the indebtedness, liabilities and
obligations of Borrower to Agent and the Lenders) includes, without limitation,
the indebtedness, liabilities and obligations of Borrower under this Agreement,
and under the Original Agreement, as amended and restated hereby, as the same
further may be amended, modified, supplemented and/or restated from time to time
and Borrower assumes all such Secured Obligations. Pursuant to the definition of
Borrower in this Agreement, the security interests granted pursuant to
Section 3.1 and by the Pledge Agreements are granted by the Company and each
other Person constituting the Borrower in the Company’s and each such Person’s
respective right, title and interest in and to any and all presently existing
and hereafter created or acquired Collateral. The Loan Documents and all
agreements, instruments and documents executed or delivered in connection with
any of the foregoing shall each be deemed to be amended to the extent necessary
to give effect to the provisions of this Agreement. Each reference to the “Loan
and Security Agreement” in any Loan Document shall mean and be a reference to
this Agreement (as further amended, restated, supplemented or otherwise modified
from time to time). Cross-references in the Loan Documents to particular section
numbers in the Original Agreement shall be deemed to be cross-references to the
corresponding sections, as applicable, of this Agreement.

 

47



--------------------------------------------------------------------------------

11.21 Participations. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, its other obligations under any Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(SIGNATURES TO FOLLOW)

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Amended and Restated Loan and Security Agreement as of the day and year
first above written.

 

BORROWER: X4 PHARMACEUTICALS, INC. (F/K/A ARSANIS, INC.) Signature:   /s/ Adam
Mostafa Print Name:   Adam Mostafa Title:   Chief Financial Officer

X4 THERAPEUTICS, INC. (F/K/A X4 PHARMACEUTICALS, INC.) Signature:   /s/ Adam
Mostafa Print Name:   Adam Mostafa Title:   Chief Financial Officer

Accepted in Palo Alto, California:

 

AGENT: HERCULES CAPITAL, INC. Signature:   /s/ Jennifer Choe Print Name:  
Jennifer Choe Title:   Assistant General Counsel

 

LENDER: HERCULES CAPITAL, INC. Signature:   /s/ Jennifer Choe Print Name:  
Jennifer Choe Title:   Assistant General Counsel

 

LENDER: HERCULES CAPITAL FUNDING TRUST 2019-1 Signature:   /s/ Jennifer Choe
Print Name:   Jennifer Choe Title:   Assistant General Counsel



--------------------------------------------------------------------------------

Table of Exhibits and Schedules

Addendum 1: Taxes; Increased Costs

 

Exhibit A:   

Advance Request

Attachment to Advance Request

Exhibit B:    Term Note Exhibit C:    Name, Locations, and Other Information for
Borrower Exhibit D:    Borrower’s Patents, Trademarks, Copyrights and Licenses
Exhibit E:    Borrower’s Deposit Accounts and Investment Accounts Exhibit F:   
Compliance Certificate Exhibit G:    Joinder Agreement Exhibit H:    ACH Debit
Authorization Agreement Exhibit I-1:    Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Exhibit I-2:    Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit I-3:    Form of U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit
I-4:    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) Schedule 1    Subsidiaries
Schedule 1.1    Commitments Schedule 1A    Existing Permitted Indebtedness
Schedule 1B    Existing Permitted Investments Schedule 1C    Existing Permitted
Liens Schedule 5.3    Consents, Etc. Schedule 5.5    Actions Before Governmental
Authorities Schedule 5.8    Tax Matters Schedule 5.9    Intellectual Property
Claims Schedule 5.10    Intellectual Property Schedule 5.11    Borrower Products
Schedule 5.14    Capitalization



--------------------------------------------------------------------------------

ADDENDUM 1 to

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

TAXES; INCREASED COSTS

 

1.

Defined Terms. For purposes of this Addendum 1:

 

  a.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

  b.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(B) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Term Commitment
pursuant to a law in effect on the date on which (A) such Lender acquires such
interest in the Loan or Term Commitment or (B) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2 or
Section 4 of this Addendum 1, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient’s failure to comply with Section 7 of
this Addendum 1 and (iv) any withholding Taxes imposed under FATCA.

 

  c.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.

 

  d.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

  e.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in clause (i), Other Taxes.



--------------------------------------------------------------------------------

  f.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

  g.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

  h.

“Recipient” means the Agent or any Lender, as applicable.

 

  i.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

 

  j.

“Withholding Agent” means the Borrower and the Agent.

 

2.

Payments Free of Taxes. Any and all payments by or on account of any obligation
of the Borrower under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2 or Section 4 of this Addendum 1)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

3.

Payment of Other Taxes by Borrower. The Borrower shall timely pay to the
relevant governmental authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

 

4.

Indemnification by Borrower. The Borrower shall indemnify each Recipient, within
10 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under Section 2 of this Addendum 1 or this Section 4) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising

 

2



--------------------------------------------------------------------------------

  therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant governmental authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. In
addition, the Borrower agrees to pay, and to save the Agent and any Lender
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all excise, sales or other similar taxes (excluding
taxes imposed on or measured by the net income of the Agent or such Lender) that
may be payable or determined to be payable with respect to any of the Collateral
or this Agreement.

 

5.

Indemnification by the Lenders. Each Lender shall severally indemnify the Agent,
within 10 days after demand therefor, for (a) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (b) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.21 of the Agreement
relating to the maintenance of a Participant Register and (c) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant governmental authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this Section 5.

 

6.

Evidence of Payments. As soon as practicable after any payment of Taxes by the
Borrower to a governmental authority pursuant to the provisions of this Addendum
1, the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such governmental authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

7.

Status of Lenders.

 

  a.

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 7(b)(i),
7(b)(ii) and 7(b)(iv) of this Addendum 1) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

3



--------------------------------------------------------------------------------

  b.

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person,

 

  i.

any Lender that is a U.S. Person shall deliver to the Borrower and the Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Agent), executed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

  ii.

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

 

  A.

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

  B.

executed copies of IRS Form W-8ECI;

 

  C.

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

 

4



--------------------------------------------------------------------------------

  D.

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-4 on behalf of each such direct and indirect partner;

 

  iii.

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made; and

 

  iv.

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

  c.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

8.

Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to the provisions of this Addendum 1 (including
by the payment of additional amounts pursuant to the provisions of this Addendum
1), it shall pay to the indemnifying party an amount equal to such refund (but
only to the extent of indemnity payments made under the provisions of this
Addendum 1 with respect to the Taxes giving rise to such

 

5



--------------------------------------------------------------------------------

  refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 8 (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) in the event that such indemnified party is required to repay such
refund to such governmental authority. Notwithstanding anything to the contrary
in this Section 8, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 8 the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 8 shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

9.

Increased Costs. If any change in applicable law shall subject any Recipient to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(ii) through (iv) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, and the
result shall be to increase the cost to such Recipient of making, converting to,
continuing or maintaining any Term Loan or of maintaining its obligation to make
any such Loan, or to reduce the amount of any sum received or receivable by such
Recipient (whether of principal, interest or any other amount), then, upon the
request of such Recipient, the Borrower will pay to such Recipient such
additional amount or amounts as will compensate such Recipient for such
additional costs incurred or reduction suffered.

 

10.

Survival. Each party’s obligations under the provisions of this Addendum 1 shall
survive the resignation or replacement of the Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Term Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

6



--------------------------------------------------------------------------------

EXHIBIT A

ADVANCE REQUEST

 

To:

    

Agent:

     

Date:

  

                         

    

Hercules Capital, Inc. (the “Agent”)

             

400 Hamilton Avenue, Suite 310

             

Palo Alto, CA 94301

             

email:

             

Attn:

        

X4 Pharmaceuticals, Inc. (“Borrower”) hereby requests from Hercules Capital,
Inc. (“Lender”) an Advance in the amount of                      Dollars
($            ) on             ,          (the “Advance Date”) pursuant to the
Amended and Restated Loan and Security Agreement among Borrower, Agent and
Lender (the “Agreement”). Capitalized words and other terms used but not
otherwise defined herein are used with the same meanings as defined in the
Agreement.

Please:

 

            

 

(a)

     Issue a check payable to Borrower                                         
or                   

(b)

     Wire Funds to Borrower’s account                                         
Bank:   

 

                       Address:   

 

                           

 

                       ABA Number:   

 

                       Account Number:   

 

                       Account Name:   

 

                       Contact Person:   

 

                       Phone Number                             To Verify Wire
Info:   

 

                       Email address:   

 

           

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement are and shall be true and correct in all material respects on and as
of the Advance Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date; (iii) that Borrower is in compliance with all the terms and
provisions set forth in each Loan Document on its part to be observed or
performed; and (iv) that as of the Advance Date, no fact or condition exists
that could (or could, with the passage of time, the giving of notice, or both)
constitute an Event of



--------------------------------------------------------------------------------

Default under the Loan Documents. Borrower understands and acknowledges that
Agent has the right to review the financial information supporting this
representation and, based upon such review in its sole discretion, Lender may
decline to fund the requested Advance.

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Agent has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

Executed as of [                ], 20[    ].

 

BORROWER: X4 PHARMACEUTICALS, INC.

SIGNATURE:

 

 

TITLE:

 

 

PRINT NAME:

 

 



--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST

Dated:                     

Borrower hereby represents and warrants to Agent that the Company’s current name
and organizational status is as follows:

 

Name:      X4 Pharmaceuticals, Inc. Type of organization:      Corporation State
of organization:      Delaware Organization file number:      4851982

Borrower hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current locations are as follows:



--------------------------------------------------------------------------------

EXHIBIT B

SECURED TERM PROMISSORY NOTE

 

$[            ],000,000

   Advance Date:              , 20[    ]    Maturity Date:              ,
20[    ]

FOR VALUE RECEIVED, X4 PHARMACEUTICALS, INC., a Delaware corporation, for itself
and each of its Qualified Subsidiaries (the “Borrower”) hereby promises to pay
to the order of Hercules Capital, Inc., a Maryland corporation, or the holder of
this Note (the “Lender”) at 400 Hamilton Avenue, Suite 310, Palo Alto, CA 94301
or such other place of payment as the holder of this Secured Term Promissory
Note (this “Promissory Note”) may specify from time to time in writing, in
lawful money of the United States of America, the principal amount of
[            ] Million Dollars ($[            ],000,000) or such other principal
amount as Lender has advanced to Borrower, together with interest at a rate as
set forth in Section 2.2(c) of the Loan Agreement based upon a year consisting
of 360 days, with interest computed daily based on the actual number of days in
each month.

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Amended and Restated Loan and Security
Agreement dated June 27, 2019, by and among Borrower, Hercules Capital, Inc., a
Maryland corporation (the “Agent”) and the several banks and other financial
institutions or entities from time to time party thereto as lender (as the same
may from time to time be amended, modified or supplemented in accordance with
its terms, the “Loan Agreement”), and is entitled to the benefit and security of
the Loan Agreement and the other Loan Documents (as defined in the Loan
Agreement), to which reference is made for a statement of all of the terms and
conditions thereof. All payments shall be made in accordance with the Loan
Agreement. All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein. An Event of
Default under the Loan Agreement shall constitute a default under this
Promissory Note.

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER FOR ITSELF AND       ON BEHALF OF ITS QUALIFIED SUBSIDIARIES:  
                         X4 PHARMACEUTICALS, INC.

        By:  

 

        Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

1. Borrower represents and warrants to Agent that

(a) the Company’s current name and organizational status as of the Closing Date
is as follows:

 

Name:    X4 Pharmaceuticals, Inc. Type of organization:    Corporation State of
organization:    Delaware Organization file number:    4851982

(b) Therapeutics’ current name and organizational status as of the Closing Date
is as follows:

 

Name:    X4 Therapeutics, Inc. Type of organization:    Corporation State of
organization:    Delaware Organization file number:    5568691

2. Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

Name:

Used during dates of:

Type of Organization:

State of organization:

Organization file Number:

Borrower’s fiscal year ends on                     

Borrower’s federal employer tax identification number is:
                        

3. Borrower represents and warrants to Agent that its chief executive office is
located at                     .



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Capital, Inc. (as “Agent”)

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Reference is made to that certain Amended and Restated Loan and Security
Agreement dated June 27, 2019 and the Loan Documents (as defined therein)
entered into in connection with such Amended and Restated Loan and Security
Agreement all as may be amended from time to time (hereinafter referred to
collectively as the “Loan Agreement”) by and among Hercules Capital, Inc. (the
“Agent”), the several banks and other financial institutions or entities from
time to time party thereto (collectively, the “Lender”) and Hercules Capital,
Inc., as agent for the Lender (the “Agent”) and X4 Pharmaceuticals, Inc. (the
“Company”) as Borrower. All capitalized terms not defined herein shall have the
same meaning as defined in the Loan Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity, that in accordance
with the terms and conditions of the Loan Agreement, the Company is in
compliance for the period ending                      of all covenants,
conditions and terms and hereby reaffirms that all representations and
warranties contained therein are true and correct on and as of the date of this
Compliance Certificate with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, after giving effect in all cases to any standard(s) of
materiality contained in the Loan Agreement as to such representations and
warranties. Attached are the required documents supporting the above
certification. The undersigned further certifies that these are prepared in
accordance with GAAP (except for the absence of footnotes with respect to
unaudited financial statement and subject to normal year end adjustments) and
are consistent from one period to the next except as explained below.

 

REPORTING REQUIREMENT    REQUIRED   

CHECK IF

ATTACHED

Interim Financial Statements    Monthly within 30 days    Interim Financial
Statements    Quarterly within 45 days (for first 3 calendar quarters)   
Audited Financial Statements    FYE within 90 days    Budget and forecast    At
least annually within 60 days following FYE   



--------------------------------------------------------------------------------

7.12 DEPOSIT ACCOUNTS

(A)     Are all Cash balances held by Borrower held in accounts subject to an
Account Control Agreement, other than Excluded Accounts?             Yes
         No

(B)    Is the Cash held by the Excluded Subsidiary less than the sum of (i) 70%
of the outstanding Indebtedness under the FFG Agreement and (ii) $5,000,000?
         Yes             No

7.22 MINIMUM CASH

(A)    Are all Cash balances held by Borrower (excluding the Security
Corporation) held in accounts subject to an Account Control Agreement of an
amount greater than or equal to 125% of the aggregate principal amount of Term
Loan Advances outstanding?             Yes             No

(B)    If No, is the Security Corporation holding any Cash?          Yes
         No

(C)    If No, is the Excluded Subsidiary holding more than $2,500,000 in Cash?

         Yes          No

The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Borrower or Borrower Subsidiary/Affiliate, as applicable.

Each new account that has been opened since delivery of the previous Compliance
Certificate is designated below with a “*”.

 

          Depository
AC #     Financial
Institution     Account Type
(Depository /
Securities)     

Last Month

Ending

Account

Balance

  

Purpose of

Account

BORROWER

Name/Address:

        1                                     2                                
    3                                     4                                    
5                                     6                                     7  
                                                                       



--------------------------------------------------------------------------------

BORROWER

SUSIDIARY /

AFFILIATE

COMPANY

Name/Address

        1                                                             
                                                                                
                              2                                     3          
                          4                                     5              
                      6                                     7                  
                                                       

 

Very Truly Yours, X4 PHARMACEUTICALS, INC. By:  

 

Name:  

 

Its:  

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[            ], 20[    ], and is entered into by and between
                    ., a              corporation (“Subsidiary”), and HERCULES
CAPITAL, INC., a Maryland corporation (as “Agent”).

RECITALS

A. Subsidiary’s Affiliate, X4 Pharmaceuticals, Inc. (“Company”) has entered into
that certain Amended and Restated Loan and Security Agreement dated as of
June 27, 2019, with the several banks and other financial institutions or
entities from time to time party thereto as lender (collectively, the “Lender”)
and the Agent, as such agreement may be amended (the “Loan Agreement”), together
with the other agreements executed and delivered in connection therewith;

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Agent agree as follows:

 

1.

The recitals set forth above are incorporated into and made part of this Joinder
Agreement. Capitalized terms not defined herein shall have the meaning provided
in the Loan Agreement.

 

2.

By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that (a) with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [            ], (b) neither Agent nor Lender
shall have any duties, responsibilities or obligations to Subsidiary arising
under or related to the Loan Agreement or the other Loan Documents, (c) that if
Subsidiary is covered by Company’s insurance, Subsidiary shall not be required
to maintain separate insurance or comply with the provisions of Sections 6.1 and
6.2 of the Loan Agreement, and (d) that as long as Company satisfies the
requirements of Section 7.1 of the Loan Agreement, Subsidiary shall not have to
provide Agent separate Financial Statements. To the extent that Agent or Lender
has any duties, responsibilities or obligations arising under or related to the
Loan Agreement or the other Loan Documents, those duties, responsibilities or
obligations shall flow only to Company and not to Subsidiary or any other Person
or entity. By way of example (and not an exclusive list): (i) Agent’s providing
notice to Company in accordance with the Loan Agreement or as otherwise agreed
among Company, Agent and Lender shall be deemed provided to Subsidiary; (ii) a
Lender’s providing an Advance to Company shall be deemed an Advance to
Subsidiary; and (iii) Subsidiary shall have no right to request an Advance or
make any other demand on Lender.

 

3.

Subsidiary agrees not to certificate its equity securities without Agent’s prior
written consent, which consent may be conditioned on the delivery of such equity
securities to Agent in order to perfect Agent’s security interest in such equity
securities.



--------------------------------------------------------------------------------

4.

Subsidiary acknowledges that it benefits, both directly and indirectly, from the
Loan Agreement, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or
(b) its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

 

5.

As security for the prompt, complete payment when due (whether on the payment
dates or otherwise) of all the Secured Obligations, Subsidiary grants to Agent a
security interest in all of Subsidiary’s right, title, and interest in and to
the Collateral.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO JOINDER AGREEMENT]

SUBSIDIARY:

                                                                 .

 

 

By:

 

Name:

 

Title:

 

Address:

 

Telephone:                         

 

email:                         

AGENT:

 

HERCULES CAPITAL, INC.  

By:                                                              

 

Name:                                                          

 

Title:                                                              

 

Address:

 

400 Hamilton Ave., Suite 310

 

Palo Alto, CA 94301

 

email:

 

Telephone:



--------------------------------------------------------------------------------

EXHIBIT H

ACH DEBIT AUTHORIZATION AGREEMENT

Hercules Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Re: Amended and Restated Loan and Security Agreement dated June 27, 2019 (the
“Agreement”) by and among X4 Pharmaceuticals, Inc. (“Borrower”) and Hercules
Capital, Inc., as agent (“Company”) and the lenders party thereto (collectively,
the “Lender”)

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Company to initiate debit entries for (i) the periodic payments
due under the Agreement and (ii) out-of-pocket legal fees and costs incurred by
Agent or Lender pursuant to Section 11.11 of the Agreement to the Borrower’s
account indicated below. The Borrower authorizes the depository institution
named below to debit to such account.

 

DEPOSITORY NAME

 

    

BRANCH

 

    

CITY

 

    

STATE AND ZIP CODE

 

     TRANSIT/ABA NUMBER     ACCOUNT NUMBER    

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

[signature page follows]



--------------------------------------------------------------------------------

X4 PHARMACEUTICALS, INC.

By:  

 

Date:  

 

[signature page to ACH Debit Authorization Agreement]



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Amended and Restated Loan and Security
Agreement dated as of June 27, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”) by and between X4
PHARMACEUTICALS, INC., a Delaware corporation, and each of its Subsidiaries (as
defined in the Loan Agreement) (hereinafter collectively referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Loan Agreement (collectively, referred to as the
“Lenders”), and HERCULES CAPITAL, INC., a Maryland corporation, in its capacity
as administrative agent and collateral agent for itself and the Lenders (in such
capacity, the “Agent”).

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

Date:              , 20        [NAME OF LENDER]    By:   

 

   Name:   

 

   Title:   

 



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Amended and Restated Loan and Security
Agreement dated as of June 27, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”) by and between X4
PHARMACEUTICALS, INC., a Delaware corporation, and each of its Subsidiaries (as
defined in the Loan Agreement) (hereinafter collectively referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Loan Agreement (collectively, referred to as the
“Lenders”), and HERCULES CAPITAL, INC., a Maryland corporation, in its capacity
as administrative agent and collateral agent for itself and the Lenders (in such
capacity, the “Agent”).

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “ten percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

Date:              , 20          [NAME OF PARTICIPANT]

   By:   

 

   Name:   

 

   Title:   

 



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Amended and Restated Loan and Security
Agreement dated as of June 27, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”) by and between X4
PHARMACEUTICALS, INC., a Delaware corporation, and each of its Subsidiaries (as
defined in the Loan Agreement) (hereinafter collectively referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Loan Agreement (collectively, referred to as the
“Lenders”), and HERCULES CAPITAL, INC., a Maryland corporation, in its capacity
as administrative agent and collateral agent for itself and the Lenders (in such
capacity, the “Agent”).

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

Date:              , 20          [NAME OF PARTICIPANT]

   By:   

 

   Name:   

 

   Title:   

 



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Amended and Restated Loan and Security
Agreement dated as of June 27, 2019 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”) by and between X4
PHARMACEUTICALS, INC., a Delaware corporation, and each of its Subsidiaries (as
defined in the Loan Agreement) (hereinafter collectively referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Loan Agreement (collectively, referred to as the
“Lenders”), and HERCULES CAPITAL, INC., a Maryland corporation, in its capacity
as administrative agent and collateral agent for itself and the Lenders (in such
capacity, the “Agent”).

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any promissory note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any promissory note(s)
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to this Loan Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

Date:              , 20        [NAME OF LENDER]    By:   

 

   Name:   

 

   Title:   

 